ICJ_045_TemplePreahVihear_KHM_THA_1962-06-15_JUD_01_ME_06_FR.txt. IOI

OPINION DISSIDENTE DE SIR PERCY SPENDER
[Traduction ]

Je regrette de ne pouvoir m’associer à l’arrét de la Cour. Je
crois devoir exposer les motifs qui m’ont amené à m’écarter des
conclusions auxquelles la Cour est arrivée.

Il est naturel que des esprits différents envisagent des problèmes
de manières différentes. La façon d'aborder un problème juridique
ne fait pas exception. Ce qui doit être résolu le sera à la manière
de celui qui est appelé à le résoudre.

La procédure actuelle a été surchargée de preuves abondantes
dont une grande partie sont absolument sans pertinence.

Il s’agit de séparer le bon grain de l'ivraie.

A mon avis, l'affaire est typiquement l’une de celles qu’on ne
peut résoudre en toute sécurité qu’en procédant à l'examen détaillé
des preuves en respectant strictement les principes pertinents du
droit international.

L'examen auquel j'ai personnellement procédé m'a conduit a
conclure que le Cambodge n’a pas réussi à justifier l'instance qu il
a introduite.

oe
* *

L’article 40 du Statut de la Cour dispose que la requéte présentée
à celle-ci doit indiquer l’objet du différend. L’article 32, para-
graphe 2, du Réglement dispose qu’elle doit également, autant
que possible, contenir l’indication précise de l’objet de la demande
et donner un exposé exact des faits et des motifs par lesquels la
demande est prétendue justifiée.

En cette affaire, l’objet du litige est le temple de Préah Vihéar
(dont le nom siamois est Phra Viharn), sur lequel le Royaume du
Cambodge revendique la souveraineté. Cette réclamation, telle
qu’elle est énoncée dans la requéte, se fonde sur les termes de
conventions internationales qui délimitent la frontiére entre le
Cambodge et la Thailande.

La convention que la requéte qualifie de fondamentale pour le
différend actuel est la convention de 1904. Cette convention, com-
plétée par un protocole du 29 juin 1904, vise la longue ligne de
frontière entre la Thaïlande et l’Indochine. L’article 19 qui traite
d’une partie de cette ligne frontière énonce notamment que, dans
la chaîne de montagnes des Dangrek — où se trouve situé le temple
— la frontière suit la ligne de partage des eaux jusqu’au point
où elle rejoint une chaîne de montagnes connue sous le nom de
Pnom Padang, dont elle suit la crête vers l’est jusqu’au Mékong.
L'article 3 stipule que la délimitation de la «frontière déterminée

99
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) 102

par l’article 1er » sera faite par une Commission mixte. Cette Com-
mission a été dûment constituée.

La thèse du Cambodge, telle que l’énoncent la requête et le
mémoire, est que le travail de délimitation a été accompli de 1904
à 1907 et qu'en ce qui concerne la délimitation de la frontière
dans la chaîne des Dangrek, «le tracé définitif a été adopté par
la Commission de délimitation au cours de l’année 1907» sous
la forme d’une carte ou d’une feuille désignée dans cette affaire
sous le nom d’annexe I. Dans cette annexe, la région où te temple
est situé est indiquée comme étant à l’intérieur du Cambodge. La
requête déclare que ce « tracé de la frontière » a été « formellement
approuvé » par un protocole au traité de 1907.

‘Comme on le verra par la suite, cette dernière énonciation est
sans fondement. Elle résulte d’une méprise totale sur la véritable
position de la part de la France d’abord, puis du Cambodge, et
fait, pleine lumière sur la procédure et sur les raisons pour lesquelles
le Cambodge a été amené par la suite à s’écarter de la thèse formulée
dans sa requête et à invoquer des motifs autres et nouveaux sur
lesquels il cherche à fonder son recours. Le protocole de 1907 n’a
jamais approuvé la ligne frontière en un point quelconque des
Dangrek. La mention de ce qui a été «formellement approuvé »
vise une décision de la Commission mixte prise à une réunion du
18 janvier 1907 où l'on a fixé un point à l'extrémité orientale de
la frontière nord entre l’Indochine et le Siam, frontière dont les
Dangrek formaient le secteur occidental.

*
* *

Au cours de la procédure orale, le Cambodge s’est efforcé d’étendre
sa réclamation telle qu’elle était formulée dans la requéte et le
mémoire, ainsi que les motifs sur lesquels elle se fondait. Mais le
motif principal qu’il invoque reste celui qui a été énoncé, à savoir
que l’annexe I représente la délimitation de la frontière des Dangrek
par la Commission mixte de la convention de 1904.

*
cd *

Dans sa requéte et dans son mémoire le Cambodge invite la Cour
a déclarer que la souveraineté territoriale sur le temple lui ap-
partient. Dans aucun de ces documents il n’a décrit la zone méme
du temple sur laquelle il réclame la souveraineté et n’en a rien fait
depuis lors. Toutefois, il ressort essentiellement de la requéte et
du mémoire que cette réclamation de souveraineté sur le temple se
fonde sur la proposition que l'annexe I était une délimitation de
la frontière des Dangrek par la Commission mixte établie en vertu
de la convention de 1904 — et par cette Commission seule. D'après
le Cambodge, la souveraineté sur toute la région indiquée à l’an-

190
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) 103

nexe I comme située au sud de la frontière lui a donc été attribuée.
Cette région, en fait, comprend le site du temple et le territoire
qui l'entoure immédiatement.

*
* *

Je vais d’abord examiner le motif principal invoqué par le
Cambodge pour fonder son recours, le seul motif même pour lequel
le Cambodge, aux dires de sa requête, a introduit l’instance devant
la Cour.

La base juridique de la réclamation du Cambodge se trouve dans
les articles ret et 3 de la convention de 1904. Le système juridique
en vertu duquel la frontière a été délimitée est énoncé à l’article
3 et en cet article seul. Il appartenait à la Commission mixte qui
devait être créée en vertu de cet article, et à cette Commission
seule, de procéder à la délimitation. |

La convention ne fait pas mention du temple. Avant de rendre
une décision pour déclarer quel est l’État à qui appartient la souve-
raineté sur le temple, il faut fixer la ligne frontière. Telle est la
question centrale.

La frontière était définie à l’article 1° de la convention. Il appar-
tenait à la Commission mixte de décider ce qui devait constituer une
délimitation suffisante de cette frontière. Si elle le voulait, elle
pouvait, à propos d’une partie quelconque de la frontière, procéder
à une délimitation par référence expresse aux termes de la conven-
tion et du protocole. La question relevait entièrement de sa com-
pétence.

Mais quelle que fût la délimitation effectuée, il ne s'agissait
pas d’une délimitation quelconque. Elle relevait entièrement de
l’article 1° de la convention qui « déterminait » la frontière +. Sous
réserve du pouvoir d’adaptation dont la Commission mixte pouvait
jouir par sa nature, la délimitation devait étre établie sur la base
du critère posé à l’article 17 qui, dans les Dangrek, était la ligne de
partage des eaux, et sur la base de ce critére seul. Toute prétendue
délimitation qui n’aurait pas été faite sur la base de ce critére
aurait été dénuée de force juridique.

*
* *

Les procés-verbaux des séances de la Commission mixte, depuis sa
première conférence le 31 janvier 1905 jusqu’à celle du 18 janvier
1907, qui s'est avérée être la dernière, ont été présentés à la Cour
par la Thaïlande.

Au cours des plaidoiries, il a été incidemment suggéré par le

1 Voir article 3 de la convention.
IOI
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) 104

Cambodge qu’un ou plusieurs procès-verbaux manquaient peut-
être ou que, peut-être, toutes les décisions de la Commission mixte
n'avaient pas été consignées dans les procès-verbaux, ou encore,
en particulier, qu’une décision fixant l’État qui devait avoir la
souveraineté sur le temple n’y avait pas été consignée.

Ces suggestions sont sans fondement car, en dehors de la preuve
interne fournie par les procès-verbaux eux-mêmes, il existe d’autres
preuves documentaires qui établissent sans controverse raison-
nable possible que les procès-verbaux produits constituent les
archives complètes des décisions et des délibérations de la Commis-
sion mixte. Cela est établi par un rapport du 14 avril 1908 du colonel
Bernard, président de la Commission française de délimitation, et
adressé au ministre français des Colonies pour lui envoyer J original
des procès-verbaux et qui indique le nombre de procès-verbaux
transmis. Il est absolument improbable qu'une décision de délimi-
tation quelconque n'ait pas été consignée dans ces procès-verbaux.

Ces procès-verbaux étaient l'œuvre des secrétaires français et
siamois désignés par la Commission mixte à sa première conférence
et qui étaient «chargés de la rédaction des procès-verbaux ».
En pratique, ces procès-verbaux étaient rédigés par le Français et
soumis à l'approbation du Siamois, après quoi ils étaient signés
respectivement par le président de chacune des Commissions. Les
procès-verbaux ont été manifestement préparés avec un grand
soin et très en détail. On n’y trouve aucune indication qui étaye en
quoi que ce soit la thèse cambodgienne qu'une frontière correspon-
dant à celle de l’annexe J, ou même une frontière dans les Dangrek
indiquée par une carte ou un croquis quelconque, ait jamais été
discutée ou ait jamais fait l’objet d'une décision de la Commission
mixte. On n’y trouve non plus aucune référence au temple de
Préah Vihéar, qui ne semble même avoir acquis d'importance réelle
pour les deux États que de longues années plus tard.

La question de la frontière dans les Dangrek a été soulevée à la
première conférence de la Commission mixte, au début de 1905. Il fut
décidé que le travail de délimitation de la frontière depuis le
Grand Lac jusqu'aux Dangrek et, de 1a, vers l’est, jusqu’au Mékong
serait reporté à une saison suivante.

Rien ne fut entrepris à ce sujet avant décembre 1906, et c’est alors
seulement que la ligne frontière définie à l’article x®% de la conven-
tion de 1904 a fait l’objet d’un examen direct.

À une réunion de la Commission mixte qui s’est tenue le 2 dé-
cembre, il fut convenu de procéder à une reconnaissance depuis
le Grand Lac jusqu'aux Dangrek et, de là, vers l’est, jusqu’au
fleuve Mékong, au point où la crête de la chaîne montagneuse connue
sous le nom de Pnom Padang rencontre ce fleuve. Cette reconnais-
sance eut lieu effectivement et fut terminée le ro janvier 1907, et
même, pour ce qui est de la chaîne montagneuse des Dangrek,
apparemment avant le 3 janvier, puisqu’à cette date la Commission
mixte était à Ban Mek, près du Mékong.

102
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) 105

Jusqu'en décembre 1906, les travaux de la Commission mixte
avaient porté sur la région de Luang Prabang?, située très au nord
et au-delà du Royaume du Cambodge et sur la région à l’intérieur
du Cambodge, entre le Grand Lac et la mer, au sud.

En décembre 1906, quand les travaux de la Commission mixte ont
abordé la frontière définie à l’article 1° de la convention et située
au nord du Grand Lac, le colonel Bernard avait déjà des vues dif-
férentes quant à la situation qui devait être celle de la frontière
occidentale au sud des Dangrek, vues qui n'étaient pas conformes
à la frontière stipulée à l’article 1° de la convention de 1904.

Le colonel Bernard était opposé a ce qu’une partie quelconque de
la frontiére soit fixée par un paralléle et un méridien, comme le
voulait cet article. Les procés-verbaux de la Commission mixte
montrent à l’évidence qu'il était résolu à l’empécher, s’il le pouvait.
Son opinion constante, énoncée à la première conférence de la
Commission mixte, était qu’«il est de première nécessité d’avoir
avant tout une frontière visible et connue de tous ». La frontière
définie à l’article 1er de la convention au nord du Grand Lac était
inadmissible, nonobstant les termes clairs de cet article ?.

A la première conférence de la Commission mixte en janvier
1905 il ne perdit pas de temps pour faire connaître ses vues. Le
procès-verbal de la séance rapporte ce qui suit:

« Le commandant Bernard déclare que la tâche que nos Gouverne-
ments respectifs nous ont confiée est de déterminer la frontière en
suivant dans ces grandes lignes le traité passé entre la France et
le Siam le 13 février 1904... C’est ainsi qu'en ce qui concerne cette
frontière: au Nord des Grands Lacs, il est stipulé qu’elle partira
de l'embouchure de la rivière Stung Roluos, pour suivre le parallèle
de ce point dans la direction de l'Est jusqu’à la rencontre de la
rivière Kompong Tiam, puis que remontant vers le Nord, elle se
confondra avec le méridien de ce point de rencontre jusqu’à la
chaîne de montagnes Pnom Dang Rek.

Une telle frontière est inadmissible entre deux nations civilisées
comme la France et le Siam... »

Le colonel Bernard ne s'est jamais départi de cette opinion.
Jusqu’a la derniére séance de la Commission mixte, le 18 janvier
1907, il déclarait encore:

«qu'il conviendra, lorsqu'on sera en possession de cartes exactes, de
rechercher une nouvelle frontière définie par des accidents topogra-
phiques ». [Italiques ajoutés.]

N’ayant pu persuader, comme le montre le procés-verbal, le
chef de la Commission siamoise d’accéder à ses vues sur une nouvel-
le frontiére au nord du Grand Lac — ce dernier s’était efforcé tout
au long des travaux de la Commission mixte de suivre en régle

1 Article 2 de la convention de 1904 et article II du protocole.
? Procès-verbal de la conférence du 31 janvier 1905.

103
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) 106

générale la ligne du traité, ayant clairement indiqué qu’il n’était
pas dans ses attributions de discuter « une frontière différente de
celle du traité » [italiques ajoutés] — le colonel Bernard a reconnu
que, dans ces conditions, la Commission mixte devait définir d’une
façon rigoureuse le parallèle et le méridien indiqués par le traité. Ce
faisant, dit-il, elle aurait établi les droits des deux États, ce qui
permettrait ultérieurement de régler la frontière définitive dans
cette région par un système de compensation.

Le procès-verbal montre qu’à cette date, et depuis octobre de
l’année précédente, le colonel Bernard songeait à étendre les fron-
tières françaises très à l’ouest de celles prévues par la convention
de 1904 et concentrait ses efforts pour y parvenir.

C’est ce qu'il a finalement réussi à faire par le traité du 23 mars
1907.

*
* *

Le chef de la commission siamoise ayant insisté pour suivre la ligne
de la convention, les deux commissions sont tombées d’accord par
un compromis, le 5 décembre 1906, sur un point qui serait considéré
comme étant l’embouchure de la rivière Stung Roluos au sens de
l’article 1% de la convention de 1904 et, le 3 janvier 1907, par un
nouveau compromis, sont convenues d’un point qui serait considéré
comme étant celui où le parallèle du premier point rencontrait la
rivière Prec Kompong Tiam, au sens dudit article.

Tant que ces deux points n’avaient pas été convenus, il était
impossible de fixer la frontière depuis le Grand Lac jusqu’aux
Dangrek, vers le nord, ni le point initial d’où la frontière des Dangrek
part vers l’est jusqu’au Mékong.

En fait, il n’y a eu qu'une autre réunion de la Commission mixte,
celle du 18 janvier 1907.

Lors de sa séance du 2 décembre 1906, lorsqu'il fut convenu que
la Commission mixte procéderait à une reconnaissance dans les
Dangrek et en direction de l’est vers le Mékong, il avait été décidé
que le capitaine Oum — un officier de l’armée française — « lévera[it]
toute la région du Dang Rek » tandis que d’autres officiers français
seraient chargés des travaux de géodésie. Le capitaine Kerler, ac-
compagné d’un autre officier français, devait commencer le travail
en partant du Grand Lac et en se dirigeant vers le nord pour rejoin-
dre les Dangrek à la hauteur du méridien. Les levés ont été pratiqués
exclusivement par des officiers français, comme ce fut le cas à
peu près partout dans l’ensemble des régions frontières. Le ca-
pitaine Oum et le capitaine Kerler sont les officiers dont les
noms sont mentionnés à l’angle supérieur gauche de l'annexe I
comme chargés des travaux sur le terrain. Les levés topographiques
ne pouvaient en aucune façon constituer des travaux dedélimitation.
Les Parties sont d'accord pour reconnaître que les officiers topo-

104
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) 107

graphes n'étaient investis d’aucun pouvoir discrétionnaire et n’a-
vaient pas qualité pour délimiter n1 discuter de toute question de
délimitation dans quelque secteur de la frontière que ce fût. Leur
tâche était strictement technique.

Le capitaine Oum devait commencer ses levés à l'extrémité orien-
tale des Dangrek. Il ne peut guère avoir commencé avant le ro dé-
cembre. Il avançait d’est en ouest. La reconnaissance opérée par
la Commission mixte avançait d'ouest en est et généralement au
nord de la crête des Dangrek. Il est tout à fait improbable que la
Commission mixte et le capitaine Oum se soient rencontrés et les
procès-verbaux, non plus que les documents contemporains, n’indi-
quent pas d’ailleurs qu'ils l’aient fait.

Le 18 janvier 1907 les officiers topographes travaillaient toujours.
Comme le montrent les procès-verbaux de ce jour, les feuilles de
levé ou les cartes de la région étaient encore en préparation. I] ne
s'était écoulé qu’un peu plus de deux semaines depuis que les
capitaines Oum et Kerler avaient été chargés de commencer les
levés, le premier d’entre eux opérant sur un terrain particulièrement
difficile où il ne pouvait avancer que lentement. Le 18 janvier la
Commission mixte était à Pak-Moun, sur le Mékong. Elle avait
terminé sa reconnaissance de la frontière allant du Grand Lac jus-
qu’au Mékong une semaine au moins auparavant.

Le jour suivant les deux présidents signaient un procès-verbal de
délimitation touchant l’une des parcelles que le Siam avait accepté
de céder à la France aux termes de l’article 8 de la convention
de 1904. Ce devait être le dernier acte officiel de la Commission
mixte.

*
* *

Dès le mois d'octobre 1906 le colonel Bernard avait alerté ses
supérieurs en vue d'ouvrir des négociations avec le Gouvernement
siamois pour obtenir la cession « des anciennes provinces cambod-
giennes ». S'il y réussissait, le résultat en serait de reporter très
sensiblement vers l’ouest les frontières occidentales de l’'Indochine.
Au cours de ce même mois le colonel Bernard parvint à faire approu-
ver officiellement ses propositions. A dater de ce moment, ses acti-
vités se concentrérent sur ce projet. Il est évident qu'il souhaitait
ardemment réussir aussi tôt que possible et liquider ensuite la
Commission mixte.

Dans la première semaine de mars, lors de l’arrivée à Bangkok
de M. Strobel, conseiller du Gouvernement siamois, ses activités
redoublèrent d’intensité.

M. Strobel avait appris en passant par Paris que certaines
difficultés avaient surgi au sujet de la frontière au nord du Grand
Lac. Après l’arrivée de M. Strobel, les événements se précipitèrent.
Ils jettent une lueur intéressante sur les circonstances dans lesquelles
les travaux de la Commission mixte ont pris fin.

105
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) 108

Les officiers topographes français arrivèrent à Bangkok a dif-
férentes époques entre le 18 février et le 4 mars: à cette date
ils venaient de terminer leurs travaux sur le terrain. Les cartes
provisoires de la région frontière n’ont pas été terminées avant le
5 mars, et il n’existait aucune carte définitive. Le colonel Bernard
a convoqué à titre provisoire la Commission mixte pour le 8 mars.

Mais ce jour-là le colonel Bernard, au cours de ses entretiens
avec M. Strobel, posait les premiers jalons d’un nouveau règlement
de frontière avec le Siam. La réunion de la Commission mixte
convoquée pour ce même jour était remise sine die.

Les conversations du colonel Bernard et de M. Strobel se sont
poursuivies pendant six jours.

A la même époque Sa Majesté le Roi de Siam se préparait a
partir pour la France. M. Strobel tentait de remettre la décision sur
la question de l'absorption des «anciennes provinces cambodgien-
nes » jusqu'au retour du roi. Le colonel Bernard insistait pour
qu'elle fût réglée avant le départ du roi.

Il réussit finalement à amener M. Strobel à son point de vue:
c'était, le dossier le prouve abondamment, un officier actif et une
personnalité énergique.

À partir de ce moment-là, les choses allèrent vite.

Un projet de traité fut rédigé d’abord le 14 mars, et signé le
23 mars. Le colonel Bernard quittait Bangkok le 26 et, le 5 avril, il
s’embarquait à Saigon pour retourner en France ot il est resté
ensuite.

La Commission mixte n’a plus jamais tenu séance. Elle s'est
dispersée et a cessé d'exister.

Le colonel Bernard a commenté pour nous ces événements:

« Nous devions prendre comme frontière un certain parallèle,
chercher en quel point ce parallèle coupait une rivière appelée le
Preck Kompong Tiam et mener de ce point un méridien jusqu'à la
rencontre des monts Dangrek. Or, la rivière n'existait pas... Tout
était donc à refaire et nous ne pouvions achever la délimitation sans
conclure, en réalité, un nouveau traité.

Dès l’année précédente du reste, la nécessité de déchirer le traité
de 1904 et d'en préparer un nouveau, nous était apparue très
clairement. » !

L’annexe I est l’une des onze feuilles de la carte d’ensemble des
régions frontières couverte par la convention et le protocole de 1904.
Si quelques croquis de levés ont pu exister antérieurement, ces
feuilles, elles, n’ont pas été établies avant novembre 1907. Il s’agit
donc là d’une époque critique puisqu’alors la Commission mixte

2 Communication du colonel Bernard à la Société de géographie, le 20 décembre 1907.

106
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) 109

n'existait plus. La Commission mixte n’ayant plus jamais siégé à
partir du 18 janvier 1907, les officiers topographes n'ayant terminé
leurs travaux, au mieux, qu’un mois plus tard, il est évident qu’au-
cun rapport émanant du capitaine Oum, ni aucun croquis ou carte
de travail portant sur la région frontière des Dangrek, quels qu’ils
soient, n’ont pu être soumis pour discussion ou décision à la Com-
mission mixte: aucun ne l’a jamais été, en effet.

Devant les faits exposés — dont tous sont établis sans doute
possible —, il serait vain de recourir à des suppositions ou à des
déductions touchant la conduite ultérieure des Parties pour tenter
de prouver que la Commission mixte a dû, en réalité, prendre une
décision délimitant la frontière des Dangrek et accepté un tracé
selon l'annexe I, ou selon un croquis ou une carte quelconques.

Aucune présomption ne peut être formulée ou aucune déduction
n'est possible si elle contredit des faits incontestablement établis
par les preuves.

Ces faits n’autorisent qu’une seule conclusion, à savoir que la
ligne de l’annexe I n’a pas été acceptée par la Commission mixte
comme délimitation de la frontière des Dangrek.

*
* *

Indépendamment des faits exposés, il paraît assez invraisembla-
ble, pour ne pas dire plus, que lorsque le traité et le protocole de
1907 ont été rédigés, aucune mention n'ait été faite dans le texte
de ce traité d’une carte ou d’un croquis acceptés par la Commission
mixte et déterminant la ligne frontière dans une quelconque partie
des Dangrek ou du Pnom Padang à l’est, en direction du fleuve
Mékong, si cette carte ou ce croquis avaient existé.

La clause I du protocole joint au traité de 1907 décrit la nouvelle
frontière entre l’Indochine et le Siam. Cette définition porte égale-
ment sur la frontiére qui longe les Dangrek — a partir d’un point
fixé très à l’ouest de la frontière de la convention de 1904 — et qui
traverse le Pnom Padang en direction de l'est jusqu'au fleuve
Mékong. Or aucune carte ni croquis se rapportant aux Dangrek
n'est mentionné.

Il est bien fait état, à la clause I du protocole de 1907, d’un croquis
de la frontière. Mais ce croquis ne couvrait pas la région des Dangrek
indiquée à l’annexe I. I] y était également fait état d’un tracé
adopté par la Commission mixte. Mais ce tracé porte sur l’extré-
mité orientale de la frontière ci-dessus mentionnée, et se réfère
à une décision prise par la Commission mixte à sa dernière séance
du 18 janvier 1907 et mentionnée au procès-verbal du même
jour: il indique que le thalweg d’un certain ruisseau — le Huei Don
— doit être adopté comme l'endroit où le Pnom Padang rencontre
le Mékong, au sens de l’article 1°7 de la convention de 1904.

107
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) 110

Le colonel Bernard a été le principal artisan de l’élaboration du
traité et du protocole de 1907 et notamment, j'imagine, de la
description technique de la frontière. Si l'on en tire une déduction,
il ne semble pas interdit de penser, et assurément toutes les pro-
babilités permettent de le faire, qu’à la date où ce traité et ce proto-
cole ont été signés, c’est-a-dire le 23 mars 1907, si l’on avait disposé
d'une carte ou d’un croquis que la Commission eut adopté jusque-là
pour délimiter un secteur quelconque de la frontière à partir du col
de Kel dans les Dangrek en direction du Pnom Padang à l'est, le
fait méritait au moins d’être mentionné quelque part. Or il n’est
question nulle part d’une décision de ce genre; compte tenu des
circonstances, cela montre assez, et même, selon moi, cela prouve
à l'évidence qu'aucune délimitation de ce genre n’a été opérée.

Si l’on considère, en outre, l'extrême importance qu’on attachait,
paraît-il, à ce temple en 1907-1908, on conçoit malaisément que la
Commission mixte ait, comme on l’a prétendu, pris au cours de la
reconnaissance qu'elle a faite dans les Dangrek une décision de
délimitation touchant le temple, la zone du temple ou la frontière
dans la région du temple, décision dont il ne serait fait mention ni
dans les procès-verbaux, ni dans les traité et protocole de 1907, ni
dans aucun document contemporain.

+
* *

La mention faite, à la clause 1 du protocole de 1907, d'un croquis
schématique et d’un tracé, mention qui suit immédiatement la
description du tracé de la frontière dans les Dangrek et le Pnom
Padang, revêt, selon moi, une importance considérable en l'espèce.
Elle explique nettement la manière dont le Cambodge a présenté
sa thèse et pourquoi, alors que la procédure était déjà très engagée,
le Cambodge a abandonné le terrain sur lequel il se fondait dans sa
requête pour recourir à d’autres motifs qu’il n'avait pas encore arti-
culés et que rien ne laissait prévoir dans ce document.

Il ressort clairement du paragraphe 6 de la requête que le Cam-
bodge considérait cette mention dans la clause I du protocole de
1907 comme la confirmation officielle du tracé de la frontière
indiquée à l'annexe I.

En quoi — et c’est un élément fort important de sa thèse — - il se
trompait. Il est évident aussi que la France, et plustard le Cambodge,
se sont complétement mépris, pendant de longues années, sur la
signification de cette référence qui figure dans le protocole de 1907.

* * *

Lorsque la réunion de la Commission mixte prit fin, le 18 janvier
1907, le colonel Bernard a cru que la tâche de la Commission mixte
était terminée, du moins dans ce domaine. Il l’a dit en propres
termes dans un télégramme du 28/29 janvier 1907.

108
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) III

Si, au cours de sa reconnaissance dans les Dangrek, la Commis-
sion mixte avait pris une décision quelconque qui, pour une raison
tout à fait inconnue, n'aurait été mentionnée ni dans le procès-
verbal du 3 janvier, ni dans celui du 18 janvier — ou même du jour
suivant, où les membres de la Commission se sont réunis de nouveau
—, il est évident que ce ne pouvait être sous la forme d’un tracé
figurant sur un croquis ou une carte quelconque, puisque non seule-
ment il n'existait même pas alors de croquis topographique de la

‘région frontière, mais encore que les travaux topographiques,
faute desquels on ne pouvait ni définir ni fixer une ligne de partage
des eaux, n'étaient pas terminés. Le capitaine Oum était encore
dans les Dangrek.

Si donc il y avait eu, lorsque la Commission mixte s’est réunie
le 18 janvier 1907, une décision antérieure au sujet de la délimita-
tion de la frontière septentrionale, ce ne pouvait être d'adopter ni
un tracé correspondant à celui de l’annexe I, ni une frontière figu-
rant sur un croquis ou sur une carte. Il semble probable qu'il ne se
pouvait agir que d’un tracé montrant que, du point fixé au col de
Kel à l’ouest, au point convenu sur le Mékong à l’est, la frontière
serait effectivement celle que stipule l’article 17 de la convention,
à savoir la ligne de partage des eaux dans les Dangrek et la crête
dans le Pnom Padang.

Mais s’il est établi qu'il n’a pu exister de délimitation adoptant
le tracé d’un croquis ou d’une carte quelconque, il ne s'ensuit pas
que la Commission mixte n’a procédé à aucune délimitation de
la frontière dans les Dangrek.

Nous allons étudier maintenant la question de savoir si une déli-
mitation quelconque a été pratiquée dans les Dangrek, soit pour
cette région même, soit pour l’ensemble de la frontière septentrio-
nale, et si oui, sous quelle forme.

+
* *

Les procès-verbaux de la Commission mixte couvrant, j'en suis
sûr, toutes les réunions de la Commission mixte et rendant compte
de toutes les décisions qu’elle a prises, l'examen de ces procès-
verbaux, s’il existait une délimitation quelconque de la frontière
septentrionale, notamment dans les Dangrek, permettrait de s’en
assurer.

On s’est demandé au cours de la procédure si, pendant la recon-
naissance de la frontière septentrionale effectuée par la Commission
mixte, cette Commission avait pu prendre une décision selon la-
quelle, dans la région du temple, pour une raison d’ordre local ou.
autre, la ligne frontière serait fixée de telle sorte que le temple se
trouve du côté cambodgien.

Certes, pour ma part, je crois fort peu vraisemblable qu’une telle
décision ait été prise, mais c'est exiger aussi beaucoup de notre
crédulité que de prétendre qu’il pourrait n’en être pas fait mention

109
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) II2

dans les procès-verbaux de la Commission mixte. Je ne suis aucune-
ment convaincu, lorsqu'on s’efforce d'expliquer ce fait en préten-
dant que peut-être on n’a pas eu l’occasion de prendre note de cette
décision après que la Commission mixte eût terminé sa reconnais-
sance, et que peut-être cette décision, ou tout au moins une décision
touchant la délimitation de la frontière dans l’ensemble des Dangrek,
aurait été consignée dans les procès-verbaux de la séance convoquée
pour le 8 mars, si celle-ci avait eu lieu.

On avait eu, le 3 janvier, l’occasion d’enregistrer toute décision
que la Commission mixte aurait pu prendre au cours de sa recon-
naissance. Si cette occasion ne suffisait pas, il y en avait eu une
autre, le 18 du même mois. En outre, si une délimitation quelconque
touchant la région du temple avait été établie par la Commission
mixte, il est un fait qui passe l’entendement: c’est que cette déci-
sion — ou toute décision autre que celles qui figurent dans les proces-
verbaux — n'ait jamais été mentionnée par le colonel Bernard dans
les nombreuses lettres et rapports officiels adressés à cette époque à
ses supérieurs, et notamment qu’il ne l’ait pas mentionnée dans son
rapport du 20 février 1907 au ministre de France à Bangkok —
document d’une importance décisive en l’espèce —, où il examine
en détail la délimitation établie en application de la convention de
1904 au cours de sa dernière campagne, et qui portait justement
sur la frontière entre le Grand Lac et le Mékong.

Bien plus, le colonel Bernard — comme il ressort de son rapport
final du 14 avril 1908 au ministre français des Colonies, déjà men-
tionné — avait rendu compte au ministre, « dans des lettres écrites
au jour le jour, de tous les incidents qui se sont produits » pendant
les travaux de délimitation. Or il ne s’y trouve pas la moindre
allusion à une décision quelconque touchant la zone ou la région
du temple.

Le colonel Bernard a joint à ce rapport un certain nombre de
documents, parmi lesquels les procès-verbaux de la Commission
mixte, qui revêtaient, selon lui, au point de vue diplomatique,
« une importance sérieuse ».

Il ne paraît pas probable que le colonel Bernard ait adressé des
procés-verbaux incomplets ou que si pour une raison quelconque
des décisions relatives à cette question de délimitation n’avaient
pas été enregistrées le 18 janvier 1907, et particuliérement une
décision concernant le temple méme, il n’etit pas, en en parlant
lui-méme, complété le dossier.

*
* *

Le 18 janvier 1907, la Commission mixte croyait avoir terminé
les travaux de délimitation dont elle était chargée en application
de la convention de 1904.

Les procès-verbaux indiquent que ce jour-là elle avait fixé le
point où la ligne de crête du Pnom Padang rencontre le Mékong,

Iro
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) 113

au sens de l’article ret de la convention de 1904. Immédiatement
après cette indication il est dit que le tracé de la frontière était
«ainsi déterminé ».

Mais de quelle frontière est-il question? S'agit-il seulement de
la frontière au point où son tracé septentrional rencontre le Mékong ?

A mon avis, cette référence porte sur l’ensemble de la frontière
allant du Grand Lac au Mékong, qui a fait l'objet de la troisième et
dernière campagne de la Commission mixte chargée de la délimi-
tation de la frontière définie à l’article 1er de la convention de 1904.

La question est de savoir si les preuves établissent que la Com-
mission mixte a délimité la totalité de la frontière, telle qu'elle
est définie dans cet article, et, s’il en est ainsi, si l’on peut, avec
assez de certitude, dégager des procès-verbaux la nature de la
délimitation qui a été faite dans les Dangrek.

Il ne se présente aucune difficulté à s’assurer de la délimitation
faite par la Commission mixte depuis le Grand Lac jusqu'aux
Dangrek. Ï] n’y a pas non plus de difficulté à fixer dans les Dangrek
l'extrémité occidentale de la frontière nord. Pas plus d’ailleurs qu’à
propos de la détermination de l'extrémité orientale de cette frontière.

La question cependant est de savoir s’il y a des preuves qui
établissent de façon suffisante la délimitation de la frontière — en
particulier dans les Dangrek — entre ces deux extrémités.

Puisqu’on ne trouve dans les procès-verbaux de la Commission
mixte aucune mention d'une décision de délimitation se référant
expressément aux Dangrek, on pourrait en conclure qu’il n'y a
jamais eu de délimitation des Dangrek d’aucune sorte.

Après un examen minutieux des preuves, je suis toutefois per-
suadé que les probabilités et les preuves semblent toutes indiquer
que la Commission mixte est arrivée à une décision pour délimiter
les Dangrek et ce, en décidant que, tout le long de la frontière
nord, entre deux points convenus, un à l'extrémité occidentale et
l'autre à l'extrémité orientale, la frontière suivrait la ligne établie
par la convention: la ligne de partage des eaux sur les Dangrek
et la ligne de crête du Pnom Padang.

La frontière nord depuis le col de Kel, qui était son extrémité
occidentale, jusqu’au point sur le Mékong où aboutit le Pnom
Padang, qui était son extrémité orientale, était un tout. Cependant,
parce que le temple se trouve être situé sur la chaîne des Dangrek
et parce que l’annexe I comprend précisément cette région des
Dangrek sur laquelle le temple est situé, l'attention dans cette
affaire s’est concentrée sur cette partie des Dangrek qui est com-
prise dans l'annexe I, et en particulier sur la petite partie de la
frontière de l’annexe I qui est directement adjacente au temple.
Cette concentration sur l’annexe I et sur le petit secteur de frontière

III
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) 114

adjacent au temple a contribué à distraire l'attention du fait que
la frontière nord ne se composait pas d’un nombre de secteurs
séparés et n’était pas considérée sur cette base par la Commission
mixte. C'était une seule ligne frontière, et la Commission mixte
l'a traitée comme telle.

Le commencement de décembre 1906 a marqué ce que le colonel
Bernard a appelé la troisième campagne de délimitation.

La Commission avait alors achevé son travail de délimitation de
toute la frontière définie par la convention et le protocole de 1904,
à la seule exception de la partie allant du Grand Lac vers le nord
dans les Dangrek et de là vers l’est jusqu’au Mékong.

Comme il a été constaté, la frontière occidentale au nord du
Grand Lac jusqu’aux Dangrek avait été délimitée par décisions
déterminant le méridien et le parallèle, Le colonel Bernard n'en
était pas satisfait. Il attendait la préparation des cartes de la région
connue sous le nom de Siem-Réap pour reprendre avec la Commis-
sion siamoise la question de la substitution à ce qu'il regardait
comme une frontière artificielle, stipulée par la convention, d’une
frontière naturelle et visible.

Cependant, à part ce point particulier qui n’était pas une question
de délimitation mais d'échange de territoires en vue d'obenir une
frontière naturelle, les travaux de délimitation étaient terminés,
tout au moins d'après l'opinion du colonel Bernard.

Il est peu probable que la Commission mixte, qui, au cours de la
saison 1006-1907, s’était fixée la tâche de délimiter la frontière
depuis le Grand Lac jusqu’au Mékong, ait laissé ses travaux in-
achevés et n'ait pas délimité la frontière nord. Il apparaît plus
vraisemblable que ces travaux ont été terminés à la fin de la
séance du 18 janvier, et que la seule raison pour laquelle la séance
du 8 mars a été annulée et la Commission mixte a cessé ses fonc-
tions après cette date est que la question sur laquelle elle aurait
délibéré, c’est-à-dire la substitution par une méthode de compen-
sation, à la frontière conventionnelle du parallèle et du méridien,
d’une frontière naturelle et visible allait être réglée par le traité de
1907.

Il ne paraît guère raisonnable de penser que le colonel Bernard
serait reparti pour la France, comme il l’a fait, sans avoir été pleine-
ment assuré qu'avec la signature du traité de 1907, non seulement
le problème de la frontière artificielle avait été résolu, mais aussi
que la Commission mixte avait complété ses travaux de délimita-
tion de la frontière nord.

Que ceci soit réellement son sincère point de vue ressort du télé-
gramme qu'il a adressé en fin janvier 1907 au ministre de France
à Bangkok, dans lequel il disait:

II2
ARRÊT I5 VI 62 (OP. DISS, SIR PERCY SPENDER) I15

«travaux délimitation achevés sans incidents. Tracé frontière
arrêté définitivement sauf région Siem-Réap. »

Cela est confirmé par une dépêche en date du 31 janvier 1907
adressée pour le ministre français des Affaires étrangères au ministre
français des Colonies, dans laquelle il était déclaré:

« Le représentant de la République au Siam me fait savoir que
le colonel Bernard, après avoir achevé les travaux de délimitation
de la frontière siamoise, vient de quitter Oubone pour venir à
Bangkok où il est attendu le 10 février. Pendant toute la durée des
opérations, les relations avec les commissaires royaux n'auraient
rien laissé à désirer et le tracé définitif serait arrêté sauf en ce qui
concerne la région de Siem-Réap. »

Je ne doute pas que le point de vue exprimé dans ces deux docu-
ments, qui est d’ailleurs confirmé par d’autres documents officiels
de la même époque, indique correctement l'opinion des deux prési-
dents des commissions française et siamoise.

La constatation que la frontière avait été définitivement arrêtée
est conforme au procès-verbal de la seconde Commission mixte
nommée aux termes du traité de 1907 pour délimiter les nouvelles
frontières, dans lequel, en parlant du croquis de la frontière pro-
posée dans les Dangrek à l’ouest du col de Kel qui a été présenté
à la Commission le 22 mars 1908, on lit: «cette dernière passe est
le point où le nouveau tracé de frontière rejoint l’ancien ».

Puisqu’il n’y a aucune raison de douter des déclarations que le
colonel Bernard a faites à l’époque, il semble approprié de conclure
que la frontière septentrionale a été en effet délimitée et que cette
délimitation doit avoir été complétée avant le 18 janvier 1907, date
de la dernière séance de la Commission mixte.

On peut lire dans le procès-verbal de cette date:

«Le Colonel Bernard passe à la détermination de la frontière
dans la région du Pnom Pa Dang (Phu Pha Dang). Aux termes du
traité, cette frontiére suit la créte du Pnom Pa Dang jusqu’au
Mékong ... afin d’avoir dans le voisinage immédiat du fleuve une fron-
tiére trés nette, on pourrait prendre comme limite le thalweg de
Huei Don; la frontiére remonterait ce thalweg [celui du Huei Don}.
jusqu’à la source du cours d’eau ef suivrait ensuite la crête du Phu
Pha Dang vers le sud-ouest. Les vallées de tous les cours d’eau qui
tombent dans le Mékong à l’est et au sud de cette ligne dépen-
draient de l’Indo-Chine française, celles de tous les cours d’eau qui
tombent dans le Mékong ou dans la Sé-Moun à l’ouest et au nord
reléveraient du Siam. »

Le président de la Commission siamoise a accepté cette propo-
sition qui est immédiatement suivie des mots déja cités:

« Le tracé de la frontière étant ainsi déterminé... »

On sait qu'à cette date les officiers géographes étaient sur le
terrain et ne devaient en revenir que plus d’un mois après. Il

113
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) 116

semblerait pourtant que la Commission mixte, ayant pris cette
décision — la dernière décision de délimitation consignée dans
les procès-verbaux —, ait considéré le tracé de la frontière comme
ayant été déterminé — tout au moins pour autant qu’elle pouvait
le faire sur place.

* * #

La déclaration que «le tracé de la frontière » avait été «ainsi
déterminé » soulève cependant des doutes. Elle pourrait, et de prime
abord semble, se rapporter seulement à la détermination du point
où le Mékong et la frontière directement adjacente se rejoignent.
Cependant, en la lisant à la lumière des déclarations répétées du
colonel Bernard que la frontière toute entière avait été définitive-
ment arrêtée, je pense que le procès-verbal du 18 janvier a trait
à la frontière complète au sud-ouest du Mékong — d’où la Commis-
sion mixte venait de revenir de sa reconnaissance — et que la
décision fixant le point auquel la frontière rejoignait le Mékong
représentait la dernière décision nécessaire pour achever la déli-
mitation de la frontière toute entière.

A mon avis, cette opinion est confirmée par la lecture du procès-
verbal ayant trait à cette troisième et dernière campagne de délimi-
tation et des documents contemporains s’y rapportant.

Il appartenait à la Commission mixte et à elle seule de déterminer
ce qu'il suffisait de délimiter. Elle était libre de délimiter quelque
partie de la frontière que ce soit en se référant à la définition établie
par la convention. Il est important de noter que la Commission
mixte établie aux termes du traité de 1907 a précisément agi ainsi
en délimitant la frontière sur les Dangrek à l’ouest du col de Kel.

#
% *

Il faut exclure tout accord en vue de s’écarter de la frontière
établie par la convention suivant la ligne de partage des eaux dans
les Dangrek, intervenu en vertu d’un pouvoir inhérent d’adaptation,
étant donné non seulement qu'il n’y a aucune preuve portant à
croire que la Commission mixte ait jamais envisagé de s’écarter de
la ligne de partage des eaux, mais qu’à la toute dernière séance de
la Commission mixte et le jour même où la décision fixant le point
frontière sur le Mékong était enregistrée, le président de la Com-
mission siamoise avait clairement fait entendre qu’il ne possédait
aucune autorité pour discuter « une frontière différente de celle du
traité ». De plus, puisque toute question de l’existence d’une délimi-
tation non enregistrée se rapportant à la région du temple ou au
temple lui-même ne peut être prise en considération pour les raisons
exposées ci-dessus, il ne paraît guère douteux que, si la délimitation
de la frontière aux termes de la convention était terminée, comme
le spécifie le colonel Bernard et comme l’indiquent les procès-ver-

II4
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) I17

baux eux-mêmes, ce doit être la ligne de partage des eaux dans les
Dangrek qui avait été choisie d’un commun accord pour constituer
le tracé de la frontière dans cette région.

Les présidents des deux Commissions étaient des hommes à
l'esprit pratique. Les chaînes de montagnes des Dangrek et des
Pnom Padang se trouvaient en terrain inhospitalier et rébarbatif.
Ils devaient prendre une décision pratique.

La question d’aborner la frontière nord ne s’était jamais posée
et, pour autant qu’en témoigne le dossier, cette frontière n’a jamais
été abornée au cours des cinquante années qui se sont écoulées
depuis lors. Elle est pour ainsi dire la même aujourd’hui qu’alors.
La Commission mixte avait, semble-t-il, décidé de fixer les extrémi-
tés occidentale et orientale de la frontière nord et était convenue
qu'entre ces deux points la frontière n’aurait pas besoin d’autre
délimitation que celle prévue dans la convention elle-méme.

Le fait de stipuler la ligne de partage des eaux pour les Dangrek
— et la ligne de crête pour le Phnom Padang — était en soi une façon
évidente et adéquate de définir définitivement et sûrement la ligne
de la frontière nord. Il n’y a pas de raison pour que la Commission
mixte, ayant fixé ou décidé de fixer les extrémités de la frontière,
n'ait pas délimité cette frontière en se. référant à sa définition
dans la convention. La ligne de partage des eaux — et la ligne
de crête — sont des lignes naturelles et permanentes. Ainsi que
Varrét de la Cour le fait remarquer, il existe des traités de frontières
qui se bornent à indiquer une ligne de partage des eaux ou une
ligne de crête et qui ne contiennent aucune disposition concernant
une délimitation plus détaillée. On ne voit pas pourquoi la
Commission mixte aurait dû se sentir obligée de donner à la ligne
de partage des eaux — ou à la ligne de crête — une délimitation plus
précise que celle figurant déjà dans la convention. Ainsi que nous
l’avons déjà noté, la Commission mixte créée conformément au
traité de 1907 ne s’est pas crue obligée de le faire lorsqu'elle a
délimité la région des Dangrek à l’ouest du col de Kel. Cette Com-
mission mixte a exprimé comme suit sa décision, en spécifiant:
« De ce dernier point la frontière oblique vers l'Est en suivant la
ligne de partage des eaux entre le bassin du Grand Lac et celui de
la Semoun jusqu’au col de Kel. »

C'est une conception erronée des fonctions de la Commission
mixte que de penser qu’elle était tenue de donner, ou que l’on
pouvait s'attendre à ce qu’elle donne, une définition plus détaillée
de la frontière nord ou d’une partie de celle-ci allant au-delà des
dispositions déjà prévues par la convention.

La frontière nord n'était après tout qu’une partie secondaire,
tant pour sa surface que pour son importance, de l’ensemble de la
frontière décrite dans la convention et le protocole de 1904.

En outre, il est injustifié, à mon avis, de laisser entendre que la
France et le Siam n’attachaient pas d'importance particulière à la
ligne de partage des eaux en tant que telle. Cette suggestion est

II5
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) 118

incompatible avec le fait que dans le traité de 1907, plus de deux
mois après la dernière réunion de la Commission mixte, ce fut de
nouveau la ligne de partage des eaux qui fut stipulée en tant que
ligne de frontière dans les Dangrek, et lorsqu’en 1949 la France, et
en 1954 le Cambodge ont protesté contre l’occupation par la Thai-
lande de la zone du temple, on a insisté sur le fait que c’était la
ligne de partage des eaux, telle qu'elle est définie dans le traité de
1907, qui continuait à être la frontière entre les deux États.

En particulier, il n'y a aucune raison pour que la Commission
mixte n'ait pas convenu qu'à partir d’un point déterminé sur les
Dangrek où cette chaîne rencontre le méridien, la frontière serait la
ligne de partage des eaux dans les Dangrek jusqu’à l’endroit où elle
rejoint le Pnom Padang, puis la ligne de crête de cette chaîne de
montagnes, jusqu’au point déterminé sur le Mékong. Il ne semble
même pas qu'il existe des raisons d’ordre pratique pour que cela ne
soit pas précisément la décision qu’elle a prise.

On ne voit pas non plus pourquoi une délimitation des Dangrek
nécessiterait une ligne tracée sur une carte, que ce soit pour établir
une délimitation ou pour en confirmer une. La convention de 1904
ne contient aucune indication qu'une carte ait été nécessaire ou
considérée comme souhaitable pour délimiter une partie quelconque
de la frontière.

Rien n’étaye, à mon avis, l'affirmation que ce fut la ligne de par-
tage des eaux tracée sur la carte et non la ligne de partage des eaux
de la convention qui fut considérée comme primordiale. Si cette
affirmation était correcte, cela signifierait que l’accord entre les
deux Etats ne fut pas en 1908-1909 une simple formalité, comme
on l’a soutenu; ce fut le point essentiel de la délimitation dans les
Dangrek. La carte constituerait en soi la délimitation. Si cette
affirmation était correcte, il ne resterait plus qu’à constater que les
deux États n’auraient pas pu se conduire en 1908-1909 d’une façon
plus désinvolte et inconséquente dans des affaires touchant à leur
souveraineté territoriale.

Si la Commission mixte avait en 1906-1907 délimité la frontière
nord selon la ligne de partage des eaux telle qu’elle est définie à
l’article rer de la convention de 1904, une carte produite ultérieure-
ment par la France ou le Siam n'était aucunement nécessaire pour
donner effet à cette décision. Une frontière tracée sur une telle
carte ne posséderait aucune valeur probante, sinon dans la mesure
où elle serait conforme à la décision de délimitation dont la carte
aurait pu être considérée, dans un sens général, comme l’abou-
tissement.

Si la Commission mixte a en fait délimité les Dangrek, il semble
évident qu’elle l’a fait en se référant à la ligne de partage des eaux
définie par la convention.

Je crois que de nombreux documents confirment que ce fut la
procédure suivie par la Commission mixte. |

II6
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) 119

En premier lieu, la procédure suivie est conforme à celle déter-
minée par la Commission mixte au début de ses travaux, en 1905,
à savoir qu'il suffirait de déterminer les points principaux par où
passe la frontière dans chaque région.

Cette procédure est également conforme, comme on le verra, à
celle qui a été suivie dans d’autres régions frontières comprises
dans la convention de 1904 où la frontière devait être marquée par
la ligne de partage des eaux?.

La procédure paraît avoir été constante.

Une lettre écrite par le colonel Bernard immédiatement après la
réunion de la Commission mixte du 18 janvier 1907 et adressée au
gouverneur général de l’Indochine éclaire la signification de la
décision figurant dans le procès-verbal de cette réunion; cette
lettre, portant la même date, dit notamment:

«Le tracé de la frontière que j’indique sommairement sur le cro-
quis ci-joint, est le suivant:

La frontière suit, à partir du Mékong, le cours du Nam Lon
jusqu’à sa source, et au-delà, la crête du Phu-Pha-Dang / Pnom
Padang] vers le Sud-Ouest jusqu’à la ligne de partage des eaux entre
le Mékong et le Nam Moun. Les vallées de tous les cours d’eau,
tributaires du Mékong et situées à l’Est et au Sud de cette ligne
dépendent de l’Indo-Chine française. »

Il s’agit là clairement d’une référence non seulement à la ligne de
crête dans le Pnom Padang que devait suivre la frontière, mais
aussi à la ligne de partage des eaux dans les Dangrek, aux termes
de l’article 1e de la convention de 1904.

Un croquis était joint à la lettre. Il montre le point où la frontière
rencontre le Mékong, comme convenu le 18 janvier 1907, et la
direction générale de la frontière sur une courte distance au sud-
ouest de ce point.

Le rapport que fit le colonel Bernard le 20 février 1907 au ministre
de France à Bangkok, dont il a déjà été fait mention, et dans lequel
il donne un aperçu détaillé de la troisième et dernière campagne
de la Commission mixte, donne une confirmation de plus.

Il n’a pas grand-chose à dire en ce qui concerne la ligne de la
frontière des Dangrek et des Pnom Padang jusqu’au Mékong, mais
ce qu'il dit est suffisamment éloquent. A la lumière des faits qui ont
été établis, ce passage fait plus que réfuter toute suggestion laissant
entendre qu'il aurait pu y avoir une délimitation spéciale en ce qui
concerne la zone du temple ou que les deux présidents auraient
pu décider de s’écarter de la ligne de partage des eaux de la conven-
tion; il établit également qu’une délimitation des Dangrek a été
faite et comment elle a été faite.

Le colonel Bernard s'exprime comme suit:

1 Procès-verbal de la réunion du 7 février 1905.
? Voir article 2 de la convention et articles I et II du protocole.

I17
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) 120

« Tout le long des Dangrek et jusqu'au Mékong, la détermination
de la frontière ne pouvait entraîner aucune difficulté. Il s’agissait
simplement de rechercher en quel point le Pnom Padang aboutissait au
Méhong. Aucune discussion n'était possible à ce sujet, car la mon-
tagne n’atteint le fleuve qu’en un seul point, à 7 kilomètres environ
en aval de Paknam. »

Il faut se rappeler qu’à l’époque où ce rapport a été rédigé, il
n'existait même pas de carte provisoire des régions frontières des
Dangrek ou du Pnom Padang.

En outre, dans le protocole du traité du 23 mars 1907, à la ré-
daction duquel le colonel Bernard a joué un rôle si important, la
clause I décrit la nouvelle frontière dont il avait été convenu au
cours des négociations du mois de mars.

Après une description des limites des nouvelles frontières au sud
et à l’ouest, elle indique le point qui se trouve à environ 100 kilo-
mètres à l’ouest du col de Kel, où la nouvelle frontière ouest ren-
contre la chaîne des Dangrek. Le texte continue comme suit:

«A partir du point ci-dessus mentionné, situé sur la crête des
Dangrek, la frontière suit Ja ligne de partage des eaux entre le bassin
du Grand Lac et du Mékong d’une part, et le bassin du Nam-Moun
d’autre part, et aboutit au Mékong en aval de Pak-Moun, à l’em-
bouchure du Huei-Doue / Hueï Don], conformément au tracé adopté
par la précédente commission de délimitation le 18 janvier 1907. »

A la lumière de cette disposition conventionnelle, on ne peut pas
envisager, je pense, qu’une décision de la Commission mixte créée
conformément à la convention de 1904 ait pu s’écarter de quelque
façon que ce soit de la ligne de partage des eaux.

Le colonel Bernard, qui savait exactement ce que la Commission
mixte avait décidé au cours de la troisième campagne et connaissait
la base sur laquelle on avait délimité la frontière nord, devait avoir
compris que la détermination du point où le Pnom Padang rejoint
le Mékong, ainsi qu’il est mentionné dans le procès-verbal du
18 janvier 1907, était la dernière décision à prendre pour que
l’ensemble de la frontière nord soit délimité.

Le fait que la seconde Commission mixte créée conformément au
traité et au protocole de 1907 avait délimité la frontière de l’ouest
du col de Kel jusqu’à ce dernier, en s’en tenant strictement à la
ligne de partage des eaux, montre qu’il y a eu concordance dans la
façon dont les deux Commissions se sont occupées de l’ensemble de
la frontière des Dangrek.

Lorsque le colonel Bernard disait que les frontières avaient été
définitivement arrêtées, je pense qu’il énonçait les faits. La façon
dont la délimitation de la frontière nord a été effectuée est évidente.
Après accord concernant le point sur le Mékong, cette frontière
suivait la ligne stipulée à l’article 1er de la convention, à savoir
la crête du Pnom Padang et la ligne de partage des eaux des

118
ARRÊT 15 VI 62 (OP. DISS, SER PERCY SPENDER) I21

Dangrek jusqu’au point où, dans cette dernière chaîne de monta-
gnes, elle rencontre le méridien mentionné dans l’article. Quelle que
soit la décision à laquelle étaient arrivés les deux présidents, ou
l'opinion qu’ils avaient exprimée au cours de leur reconnaissance
des Dangrek et du Pnom Padang, ou à tout autre moment, elles
ne peuvent que coïncider avec ce point de vue.

Le colonel Bernard a laissé un témoignage.

Dans la conférence qu’il a donnée à Paris le 20 décembre 1907, il
décrit les trois campagnes de délimitation de 1905 à 1907. Ce qu'il
a a dire, il le dit de façon brève et frappante. Voici ce qu’il dit:

« Presque partout, c'était la ligne de partage des eaux qui formait
la frontière et il n’y avait lieu à discussion qu'aux deux extrémités. »

Son témoignage reste pour expliquer la signification que l’on doit
donner, j'en suis convaincu, aux procès-verbaux relatifs à la troisiè-
me et dernière campagne de la Commission mixte. L'opinion qu'il
exprime semble refléter un bon sens indéniable.

ok
* *

Un examen des procés-verbaux et des documents contemporains
amène, je pense, aux conclusions suivantes:

I. Il n’y a pas eu d’adaptation par la Commission mixte de la
ligne de partage des eaux de la convention dans les Dangrek pour
faire face à des problèmes, conditions ou circonstances locaux ou
spéciaux.

2. Il n'y a pas eu de décision de délimitation concernant spé-
cifiquement la région ou la zone du temple.

3. Il n’y a eu aucune décision ayant pour effet de s’écarter de la
ligne de partage des eaux. Au contraire, il faut déduire que la Com-
mission mixte avait décidé de s’en tenir strictement à cette ligne.

4. Il y a eu délimitation de la frontière nord. Cette délimitation
comprenait les Dangrek.

5. La délimitation de la frontière dans les Dangrek consistait à
la tracer suivant la ligne de partage des eaux de la convention.

Il s'ensuit que la frontière indiquée à l’annexe I n’a de valeur
probante que dans les limites de la décision de la Commission mixte.
Ce fut la décision de la Commission mixte qui devint obligatoire
pour la France et le Siam, et non une carte qui prétendait refléter
cette décision. La carte se borne à noter, ou est censée noter cette
décision.

Si la ligne de frontière indiquée à l’annexe I ne concorde pas
avec cette décision, elle est dénuée de valeur probante, dans la
mesure où elle ne concorde pas, à moins bien sûr qu’elle ait depuis
lors acquis force de preuve d’une autre source.

I19
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) 122

+
* *

En fait, ’annexe I n’est pas conforme à la ligne de partage des
eaux de la convention stipulée à l’article I de la convention de
1904. Même en laissant de côté pour le moment la zone relative-
ment restreinte au voisinage immédiat de l'emplacement du temple,
la frontière tracée à l’annexe I s’écarte considérablement, en d’autres
endroits, de la ligne de partage des eaux de la convention. On
ne peut le contester, eu égard au témoignage des experts que le
Cambodge et la Thaïlande ont cités devant la Cour.

Cette déviation était due à une grave erreur dans l’établissement
de l'annexe I à l'égard de la ligne de partage des eaux située près
de l'emplacement du temple, une erreur due au fait que la rivière
appelée O’Tasem n'y a pas été indiquée à l’endroit exact. Cette
erreur a eu pour conséquence de déplacer la frontière indiquée à
Vannexe I de telle façon qu’elle ne correspondait plus à la ligne de
partage des eaux dans la région du temple. En suite de quoi, le
temple restait entièrement en territoire cambodgien.

Les experts des deux Parties sont également d’accord pour dé-
clarer que dans la zone restreinte se trouvant à proximité immédiate
du temple, la frontière indiquée à l’annexe I n’est pas, de nos
jours — et je suis persuadé qu'elle ne l'était pas en 1906-1908 —,
la ligne de partage des eaux. Leur désaccord se borne à ceci que
les experts du Cambodge montrent que la ligne de partage des
eaux tourne brusquement au nord en s’éloignant de la face sud
de l’escarpement, juste avant le point où elle atteint l'extrémité
sud-ouest du temple, plaçant ainsi de justesse ce dernier du côté
cambodgien de la ligne de partage des eaux, alors que les experts
désignés par la Thaïlande montrent que la ligne de partage des
eaux continue à suivre en général la ligne d’escarpement, mettant
ainsi le temple du côté thaïlandais de la ligne.

L'erreur sur la ligne de la frontière figurant à l’annexe I, due au
fait que la rivière O’Tasem n’a pas été indiquée à l'endroit exact,
et les conséquences de cette erreur sur le tracé de la frontière aux
abords du temple indiqué à l'annexe I, demandent plus ample
explication.

La rivière O’Tasem passe en fait au sud d’une montagne appelée
Pnom Trap — située à quelques kilomètres à l’ouest du temple.
Le cours de la rivière tel qu’il se présente aujourd’hui est le même
qu'au début de ce siècle et au cours des siècles précédents. Toutefois,
l'annexe I indique la rivière comme contournant cette montagne
du côté nord.

La nature de cette erreur est clairement indiquée par le professeur
Schermerhorn, doyen du Centre international d'instruction pour la
photogrammétrie aérienne de Delft, et son explication a été en-
tièrement confirmée par les observations et le témoignage d’un de
ses assistants, M. Ackermann, qui s’est rendu dans cette région

120
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) 123

en vue de se mettre à même de témoigner sur ce qu'il a observé
sur place.

Dans sa déposition, le professeur Schermerhorn déclare ce qui
suit:

«Il est évident que la ligne frontiére indiquée sur la carte de
«annexe I» est tracée d’après une ligne de partage des eaux
conforme aux courbes de niveau représentées sur cette carte. L’in-
terprétation est correcte sur la base des courbes indiquées. Mais,
en raison de l'erreur commise au sujet de la rivière O’Tasem, la
ligne de partage des eaux est déplacée à tort vers le nord, ce qui
laisse tout le mont Pnom Trap en territoire cambodgien, c’est-a-dire
au sud de la ligne frontière indiquée sur la carte de I’« annexe I ».
Le déplacement de la ligne de partage des eaux vers le nord atteint
a certains endroits 2 km. Si cette erreur est rectifiée sur la carte de
l’«annexe I », la ligne de partage des eaux tracée sur la base des
courbes de niveau exactes concorde avec celle de la carte du Centre
[international d'instruction de Delft]. Dans ce cas, la ligne de par-
tage des eaux passe par le mont Pnom Trapet, de là, se dirige vers
le temple par le bord sud de la montagne de Phra Viharn. »

Il s’agit 14 d’une erreur fondamentale dans le tracé de la ligne
de frontière de l’annexe I. La signification de cette erreur en ce
qui concerne la frontière figurant à l’annexe I dans cette région
est évidente, étant donné que la montagne Pnom Trap est
très proche du temple et de la montagne où il est construit. En
plaçant la rivière O’Tasem au nord de la montagne Pnom Trap,
la ligne de partage des eaux indiquée sur l’annexe I est déplacée
considérablement vers le nord de la ligne de partage des eaux
réelle, attribuant ainsi au Cambodge un territoire auquel il n’a pas
droit. Le fait que depuis la crête sud de l’escarpement où est situé
le temple jusqu’à la ligne de partage des eaux indiquée à l'annexe I,
immédiatement et directement au nord du temple, il n'y a qu'une
' distance d’à peine deux kilomètres indique l'importance de l'erreur.

La ligne de partage des eaux indiquée à l'annexe I est également
inexacte au col de Kel — comme on le sait —, où elle attribue à
tort au Cambodge une certaine portion de territoire. Bien que cela
n'ait pas de rapport direct avec la zone du temple — qui se trouve
beaucoup plus à l’ouest —, cette erreur a cependant un rapport
avec la frontière indiquée à l’annexe I, d'autant plus que cette
erreur a été découverte en 1908 et corrigée par les deux officiers
topographes chargés par la seconde Commission mixte d’aborner
les environs du col de Kel. Le fait est qu’au col de Kel la frontière
convenue n'est pas celle indiquée à l’annexe I, et ne l’a pas été
depuis 1908.

Finalement, tenant compte des preuves techniques présentées à
la Cour à la fois par le Cambodge et la Thaïlande, je n’ai pas le

                                                 

comme en 1904 — suit le bord sud de la montagne de Phra Viharn,
plaçant ainsi le temple du côté thaïlandais de la ligne.

121
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) 124

La frontière indiquée à l’annexe I n’est donc pas conforme à la
délimitation opérée par la Commission mixte dans les Dangrek.
D'autre part, s’il est vrai que la Commission mixte n’a pas fait
de délimitation dans la région des Dangrek, la frontière de
l'annexe I n’est pas conforme à la ligne prévue par la convention,
en particulier dans la région du temple; la ligne figurant à l'annexe [
n’est pas et n’était pas la ligne de partage des eaux.

ok
* *

En 1908, au moment de la parution de l’annexe I, la ligne de
partage des eaux faisait droit pour la France et le Siam, que ce fût
sur la base d’une décision de la Commission mixte, ou que ce fût
— en admettant qu'il n’y a pas eu de délimitation — sur la base
de la définition de la frontière à l’article ret de la convention de
1904, ou plus précisément à la clause I du protocole du traité de
1907. Cette ligne ne pouvait pas être modifiée par un acte unilatéral
de la France ou du Siam.

*
* *

Lors de la parution de la carte en 1908, ni la France ni le
Siam ne s’étaient rendu compte que la frontière indiquée à l’an-
nexe I ne correspondait pas a la ligne de partage des eaux. La
France pensait certainement qu'il y avait conformité. C’était parce
qu'elle le croyait et parce qu'elle était persuadée que ces cartes
étaient exactes qu’elle en a distribué des copies. Le Siam n'avait
pas de raison de penser qu'il n’y avait pas conformité. Ce n’est
même qu'après le commencement de la présente instance que l’er-
reur de l’annexe IJ, due au tracé erroné de la rivière O’Tasem, a
été découverte par la Thaïlande, la France ou le Cambodge.
La Thaïlande n'avait même aucune raison de penser qu'il y
eût une erreur dans la ligne de partage des eaux indiquée à
l'annexe I jusqu’au jour où un officier du service géographique
royal thaïlandais, au cours d’un levé dela frontière entre la Thaïlande
et l’Indochine et prenant la ligne de partage des eaux dans la
chaîne des Dangrek comme ligne de démarcation, a conclu que
le mont Phra Viharn se trouvait en territoire thaïlandais.

Un autre levé a été fait en 1937. De nouveau, la ligne de partage
des eaux a été considérée comme ligne de frontière. On est arrivé
à la même conclusion.

Jusqu'en 1935-1937 il semble qu’il n’y avait aucune raison par-
ticulière pour que la Thaïlande mette en doute l'exactitude de la
carte de la France.

La France et le Siam, agissant tous deux en parfaite bonne foi,
croyaient que la ligne de l'annexe I — de même sans doute que
les frontières indiquées sur chacune des autres dix cartes — re-
flétait exactement les décisions de la Commission mixte.

122
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) T25

*
* *

Quand l’annexe I a été publiée, la ligne frontière qui s’y trouvait
indiquée n’était obligatoire ni pour le Siam ni pour la France. A
moins que, par sa conduite, le Siam ne soit forclos à alléguer qu’elle
ne l'était pas — ce qui est une toute autre question —, tout ce
qu'on peut envisager, c'est la création d’une nouvelle obligation
qui lui serait opposable, volontairement consentie, une nouvelle
obligation passée entre lui et la France, en vertu de laquelle chacun
des États convenait d’accepter la ligne de l’annexe I comme fron-
tiére entre eux.

*
* *

Il est important de passer en revue les circonstances dans les-
quelles les cartes ont été établies, imprimées et distribuées.

Ni l’annexe I, ni aucune des dix autres cartes dont l’assemblage
formait la carte d’ensemble des régions frontiéres de la convention
de 1904, n’ont été établies uniquement en réponse à une demande
du Siam. En 1904-1907, la France et le Siam ne possédaient guère de
cartes sûres d’une partie quelconque de ces régions frontières. Cela
est largement confirmé dans les procès-verbaux de la Commission
mixte, en particulier celui du 17 janvier 1906, où le colonel Bernard
a exprimé l'opinion qu'il serait utile d’avoir une carte plus
complète.

«Il n'existe en ce moment », dit-il, « aucune carte sérieuse et il
serait intéressant pour les deux pays d'en avoir une. Le capitaine
Tixier et le lieutenant Sée pourraient ... prolonger la carte jusqu’à la
Ménam d’une part jusqu'à Phetchaboun et Nong-Khai de l’autre. »

C’est à peine quelques semaines plus tôt que le Gouvernement
siamois avait demandé

«que la carte de toute la région frontière fût faite par les soins des
officiers français ».

Il est absolument évident qu'il ne s'agissait pas d’une simple
carte montrant la frontière, mais d’une carte d'ensemble des régions
frontières.

On le voit donc, et je crois de façon tout à fait suffisante, la
France, pour ses besoins propres, voulait avoir des cartes d'ensemble
des régions frontières et voulait qu'elles s'étendent aussi loin que
possible de chaque côté des frontières. Il n’est guère douteux
qu’elle avait l'intention d'établir ces cartes pendant les travaux
de la Commission de délimitation et qu’elle en avait l’intention dès
avant toute demande présentée par le Siam.

En novembre 1907 — deux années après que le Gouvernement
siamois ait présenté sa demande — la carte comprenant onze feuilles
a été terminée.

123
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) 126

Ce n’est qu'en juillet 1907 que le colonel Bernard, alors en France,
a sollicité l'approbation du ministre français des Colonies pour la
publication de la carte que «la Commission de délimitation franco-
siamoise dont il était le Président » était alors en train d’établir
et a demandé J’ouverture de crédits a cette fin. La décision de
publier les cartes a été prise par le ministre. Le Siam ne fut pas
consulté. L’impression et la publication de la carte ne résulteraient
pas, comme une chose allant de soi, des opérations de la Commission
mixte en 1905-1907. En fin de compte, les crédits a prélever sur
le budget de l’Indochine ont été accordés pour la publication de la
«carte [de la] Commission Bernard ».

L'ordre d’imprimer a été donné à un éditeur de cartes à Paris,
à qui on en a commandé 1.000 exemplaires qui devaient être remis
au ministère des Colonies au plus tard en juin 1908. C’est vers
cette date que les cartes ont été livrées.

Vers mai 1908, le colonel Bernard a donné des instructions en
vue de la distribution des cartes après leur impression. Les exem-
plaires étaient destinés au Service géographique du ministère fran-
çais des Colonies, au ministère français des Affaires étrangères, au
Gouvernement siamois et aux membres «des deux Commissions ».
Un certain nombre d’exemplaires étaient destinés 4 diverses sociétés
géographiques nationales et étrangères. Plus de 700 exemplaires
devaient être livrés au ministère français des Colonies pour être
envoyés en Indochine. Cent exemplaires devaient être mis à la
disposition de l'éditeur pour la vente.

Les exemplaires à remettre au Gouvernement siamois — 50 au
total — ont été remis personnellement au ministre du Siam à Paris,
sans note de couverture. Par la suite, le Siam en a demandé d’autres
exemplaires. Il n’y a eu aucune communication écrite entre le
Gouvernement français et le Gouvernement siamois au sujet de la
carte. À aucun moment, les commentaires du Siam n’ont été solli-
cités; je suis même persuadé qu’on n’attendait de lui aucun com-
mentaire.

Nous n'avons aucune preuve qui indique même que le Siam
connaissait le contenu d’aucune des cartes avant qu'elles n'aient
été remises à son ministre à Paris. Il est peu vraisemblable qu’il
ait pu le connaître. ;

Le Siam n’a été consulté à aucun moment pendant la préparation
des cartes, ni sur la distribution qui devait en être faite. Les
autorités françaises sont allées de l'avant de leur seule initiative
pour l'impression, la publication et la distribution des cartes, sans
solliciter les vues ou l'approbation préalable du Siam.

Dans la mesure où les cartes montraient les frontières, il est
évident que les détails de celles-ci qu’elles reproduisaient reposaient
sur des notes prises sur le terrain, des calculs topographiques et des
triangulations faits par divers officiers français dont les noms figu-
rent sur chacune des feuilles comme ayant procédé au travail sur
le terrain. Le Siam n'avait aucun accès à ces matériaux de base.

124
ARRÊT I5 VI 62 (OP. DISS. SIR PERCY SPENDER) 127

Les documents qui ont servi à tracer les cartes étaient alors en
France.

Il n’y a non plus aucune preuve qu'ils ont jamais été mis à sa
disposition, et je suis persuadé qu'il est tout à fait improbable qu'ils
l'ont été. En tout cas, le Siam n'avait aucun moyen de contrôler
la frontière tracée à l’annexe I, même si, dans toutes ces cir-
constances, l’on pouvait raisonnablement s'attendre à ce qu'il
l'ait fait, à moins d'entreprendre lui-même un levé topographique
indépendant des frontières, y compris les Dangrek, tâche pour la-
quelle, à l’époque, il n’était pas techniquement équipé, comme la
France le savait et comme le révèlent suffisamment les procès-
verbaux de la Commission mixte et les documents contemporains.

Toutes les cartes dont le Siam disposait en propre en 1908 étaient
sans coordination. La réception des cartes établies par des officiers
français doit certainement avoir dans une certaine mesure été un
événement. Mais il s'agissait de cartes françaises, établies en carac-
tères romains. Comme l’a dit le commandant Montguers, président
de la Commission mixte du traité de 1907, dans une lettre du
17 juin 1908 au gouverneur général de l’Indochine, «les cartes
françaises [devaient être] sans grande utilité » pour le Siam. C'est
précisément la raison pour laquelle il a été convenu entre la France
et le Siam qu’une carte siamoise «serait établie ... par des officiers
français assistés d'officiers siamois ».

De là est sorti l’établissement de la Commission de transcription.

On a soutenu au nom du Cambodge qu’à cette occasion le Siam
avait eu la possibilité de vérifier la ligne frontière et que s’il ne s’en
était pas prévalu, la faute lui en incombait.

Cette thèse se méprend complètement sur les fonctions de la
Commission de transcription. Celle-ci n’avait rien à voir avec la
vérification des frontières. Son unique tâche était d’établir un sys-
tème de transcription des noms sur les cartes françaises.

On sait peu de chose sur le travail de la Commission. Elle s’est
réunie pour la première fois le 25 mars 1909 et les procès-verbaux
de ses réunions sont au dossier. Le problème était de transcrire les
noms de lieux. Ainsi que le constatent les procès-verbaux, les
cartes, rédigées comme elles l’étaient en caractères romains, ne
pouvaient guère être comprises de certains officiers siamois appelés
à les utiliser. La tâche confiée à la Commission était d’établir un
système de transcription des caractères romains en caractères sia-
mois et vice versa, tâche compliquée encore du fait que, dans le
bassin du Grand Lac, beaucoup de villages portaient à la fois un
nom siamois et un nom cambodgien. Tel est le problème et le seul
problème que la Commission de transcription fût appelée à traiter.

Au surplus, il n’y avait en tout cas aucune raison véritable pour
que les membres siamois de la Commission de transcription songent
à vérifier les lignes frontières, non seulement parce que cela ne
rentrait pas dans la tâche qui leur était confiée, mais encore parce

125
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) 128

qu’à l’époque les deux États n'avaient aucune raison de penser
qu'il y eût une erreur dans les cartes; l’un et l’autre sont partis
de l’idée qu’elles étaient correctement tracées.

*
*

Les circonstances dans lesquelles les cartes ont été créées et distri-
buées ont, de importance parce qu’elles font partie du contexte
dans lequel il faut apprécier la conduite de la France et du Siam,
en particulier pour examiner si les conclusions adverses que l’on
cherche a déduire du silence de la Thailande et de l’absence de
protestation visant la frontiére tracée sur l’annexe I ont un rapport
avec les réalités. |

Mais avant d'examiner si la conduite des deux Etats a créé un
accord conventionnel implicite entre eux, en vue d’établir comme
frontière la ligne portée sur l’annexe I, je crois pertinent de faire
quelques observations d’un caractère général. |

Il est facile de commettre l'erreur qui consiste à juger des événe-
ments anciens d’après les normes actuelles, et même parfois d'après
des normes qui n’ont pas toujours de rapport avec la vie réelle.

Pour fixer les conclusions que l’on peut ou que l’on devrait tirer
du silence de la Thaïlande et de l’absence de protestation de sa
part, il faut, je crois, tenir compte de l'époque où se sont passés
les événements qui nous occupent, de la région du monde à laquelle
ils se rapportent, des conditions générales politiques existant alors
en Asie, des activités politiques et autres des pays occidentaux en
Asie à l'époque et du fait que, sur les deux Etats en cause, l’un
était asiatique, l’autre européen. Je crois qu'il serait injuste d’ap-
pliquer à la conduite du Siam à cette époque des normes objectives
comparables à celles qu’on pourrait raisonnablement appliquer
aujourd'hui, ou qu'on aurait pu raisonnablement appliquer alors,
à des Etats européens hautement développés.

I] faut noter une autre considération générale d’une certaine im-
portance. Il n’est guère douteux que, tout au moins au début de
ce siècle, le Siam redoutait les aspirations de la France.

Nous en avons des preuves.

En 1930, lors de la visite du temple par le prince Damrong et
dont il a tant été parlé en l'espèce, celui-ci était accompagné de
sa fille la princesse Phun Phitsamai Diskul. Dans la déclaration de
celle-ci qui a été produite à la Cour, elle indique la raison pour
laquelle son père n’a pas demandé au Gouvernement thaïlandais
de protester au sujet de la présence au temple d’un officier français
en grand uniforme militaire. Elle a déclaré:

«Il était de notoriété publique à l'époque qu'en protestant
nous ne ferions que donner aux Français une excuse pour saisir
encore plus de territoires. Les choses s'étaient passées de la sorte
depuis qu’ils avaient fait remonter leurs canonnières dans la rivière
du Chao Phya et qu'ils avaient saisi Chantaboun. »

126
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) 129

Si injustifiée qu’ait pu étre cette opinion, je suis persuadé qu’elle
n’a pas été formulée pour les besoins de la cause. Elle est confirmée
ailleurs.

En mars 1907, parlant des négociations alors en cours pour le
traité de 1907, le colonel Bernard écrivait dans un rapport du
19 mars au gouverneur général de l’Indochine:

« Il règne au Siam, à notre égard, une telle méfiance, on redoute à
tel point une action militaire éventuelle. »,

et plus loin dans le même rapport:

« Après cing heures de discussions que l’énervement des Siamois a
rendues pénibles, nous avons fini par tomber d’accord... »,

et le 17 juin 1908, deux mois seulement avant la remise au Siam
des cartes dont faisait partie l’annexe I, le commandant Montguers
relate dans son rapport au gouverneur général de l’Indochine la
même appréhension du côté siamois. Le commandant parle de:

«dissiper le plus possible chez eux une méfiance profondément
enracinée ».

Ces craintes du côté siamois quant à l'attitude française à leur
égard sont un facteur qu'on ne saurait négliger pour apprécier la
conduite du Siam — son silence, son absence de protestation dans
des cas où, sans cela, on se serait attendu à une protestation de sa
part.

* *

J'ai déjà indiqué les motifs qui m'ont convaincu qu'il y avait
en fait une délimitation de la frontière nord, y compris les Dangrek.
J'ai énoncé la nature de cette délimitation et indiqué pourquoi
l’annexe I n’en tire aucune force probante. Si, après sa communi-
cation par la France au Siam, la ligne indiquée a acquis une force
probante quelconque, ce ne peut être (en dehors de toute question
de forclusion) qu’en vertu d’un nouvel arrangement conventionnel
entre les deux États dont seraient sorties de nouvelles obligations
réciproques entre eux.

La façon dont la Cour a abordé le problème est toute différente
et de ce point il y a divergence entre mes opinions et celles de la
Cour.

L'arrêt se fonde sur la conclusion que le Siam, par son silence et
du fait qu'il n’a soulevé à l'égard de l’annexe I et de la frontière
qu’elle indique aucune protestation dans ce qu’on appelle un délai
raisonnable après l'avoir reçu, a reconnu, adopté, acquiescé ou
admis que cette ligne représentait ce qu’on appelle «le résultat »
du travail de délimitation de la frontière dans la région de Préah

127
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) 130

Vihéar et aurait ainsi conféré à l’annexe I un caractère obligatoire.
De l'avis de la Cour, c’est ainsi qu’en 1008-1909 l'annexe I est
devenue obligatoire pour le Siam.

De l’absence de protestation ultérieure (de la part du Siam) la
Cour tire des déductions à l'appui de sa conclusion qu’en 1908-1909,
le Siam a reconnu et a admis le caractère que la Cour attribue à
l'annexe I. ,

L'arrêt parle de l'éventualité d’une dérogation au critère de la
ligne de partage des eaux stipulée à l’article rer de la convention.
I] écarte cependant comme sans pertinence la question de savoir si
une dérogation se serait produite, attendu que, d'après l’arrét et
quelle que fût la nature d’un pouvoir inhérent d'adaptation qu’au-
rait possédé la Commission mixte, le Siam, en 1908-1909, avait
certainement le pouvoir d'adopter des dérogations quelconques.

Évidemment la France, comme le Siam, avait le droit d’ adopter
ou de ne pas adopter envers l’annexe I telle attitude qu’elle jugeait
bon. À mon avis, la question cruciale à laquelle il faut répondre n’est
pas de savoir si le Siam a reconnu, accepté, adopté l'annexe I ou y
a acquiescé, quel que soit le caractère qu'on assigne à ce document,
mais de savoir si la conduite de la France et du Siam a jamais donné
lieu, entre les deux Etats, à un arrangement conventionnel imphcite
en vertu duquel ils sont convenus d’être liés par la frontière
indiquée à l'annexe I, que celle-ci fût ou non conforme aux critères
de la ligne de partage des eaux stipulés dans la convention de 1904.
A mon avis, la Cour a laissé cette question sans réponse.

J'estime qu'à moins que, par sa conduite depuis 1908, la Thaïlande
ne soit forclose à contester que la ligne de l’annexe I est la ligne
frontière — question tout à fait distincte que nous envisagerons plus
tard —, ou à moins qu'on ne puisse établir entre les deux Etats un
arrangement conventionnel nouveau et différent, toute reconnais-
sance de l'annexe I et de Ja ligne qu’elle indique émanant du Siam
ne saurait être concluante à l'encontre de la Thaïlande.

Évidemment un Etat peut reconnaître — ou y acquiescer — tout
fait ou situation de droit ou de fait et son intention de le faire peut
être démontrée expressément ou implicitement. La reconnaissance
peut devenir la source d’un droit ou d’une obligation juridique, dans
la mesure où elle fournit un élément essentiel de l'établissement d’un
droit ou d’une obligation juridique, comme par exemple en matière
de forclusion et de prescription. Elle peut fournir la preuve d’un
fait ou d’un état de fait dont la force probante dépend de toutes les
circonstances environnantes. Elle peut faciliter l'interprétation d’un
document ou d’une conduite.

Toutefois l'acte de reconnaissance n’est pas un acte juridique
unilatéral en vertu duquel, à lui seul, un État est forclos à contester
par la suite le fait ou la situation qu'il a reconnu. Suivant les cir-
constances, l’acte de reconnaissance peut fournir une preuve im-
portante, peut-être même déterminante, de la vérité du fait ou de la
situation reconnu, il peut simplement fournir une preuve qui est

128
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) 131

détruite ou modifiée par d’autres preuves. Mais la forclusion — ou,
pour employer son équivalent anglo-saxon, l’estoppel — ne peut se
produire que si l’on peut démontrer l'existence de tous les éléments
constitutifs du principe de la forclusion.

Il y a une affinité étroite entre la prescription, la forclusion, la
reconnaissance, l’acquiescement et l’absence de protestation. Mais
à mon avis, le principe de la forclusion est tout à fait distinct de la
notion de reconnaissance (ou d’acquiescement), bien que celle-ci
puisse, comme toute autre conduite, servir à établir soit la pres-
cription, soit la forclusion.

A mon avis, et en dépit de l’opinion de certains auteurs, non
seulement il n’est pas possible d'accueillir comme principe de droit
international visé par l’article 38 du Statut de la Cour l'idée que la
reconnaissance par un État d’un fait ou d’une situation, sans plus,
a la valeur juridique d’une forclusion, mais cela fournit l'occasion
d'appliquer à la solution d’une affaire où l’on invoque la reconnais-
sance d’un fait ou d'une situation des considérations qu'il est à
peine possible de distinguer des considérations ex aequo et bono.

Les notions de reconnaissance et d’acquiescement sont des élé-
ments importants du droit international. Elles ne deviendront pas
plus utiles si on les développe au-delà de leur contenu légitime.

A mon avis, dans le cas actuel, la reconnaissance par le Siam de
Vannexe I et de la frontière qu'elle indique, ou l’acquiescement
donné par le Siam à cette annexe, n’a que la valeur d’un élément
probatoire.

Sans doute la reconnaissance par le Siam de l’annexe I et de la
frontière qu'elle indique — à supposer qu'elle ait eu lieu — est
la preuve d’un aveu par le Siam (et la Thaïlande) qu’on peut retenir
contre lui pour démontrer, en fait, l'existence d’une décision de
délimitation de la frontière dans les Dangrek. Peut-être pourrait-on
l'interpréter comme un aveu que la décision était correctement
reproduite par la frontière tracée à l’annexe I.

Si un tel aveu était la seule preuve en l'affaire, il pourrait fort
bien être déterminant. Mais ce n’est pas la seule preuve. Il y en a
beaucoup d’autres. La Cour a pour tâche de vérifier les faits véri-
tables. Ce faisant, elle peut être influencée par un aveu démontré par
la conduite du Siam. Mais la Cour ne saurait être dominée par cet
aveu, si d’autres preuves viennent contredire ou modifier l’aveu que
la reconnaissance pourrait démontrer, ou sont incompatibles avec
lui. La reconnaissance n’est pas concluante.

En résumé, la valeur probante de la reconnaissance ou de l’ac-
quiescement doit étre évaluée par rapport a toutes les preuves
pertinentes du dossier.

Si l’on tient compte de toutes les autres preuves pertinentes du
dossier, on peut voir que toute reconnaissance que la Cour ait pu
dégager de la conduite du Siam n’a que peu ou point de valeur
probante pour statuer sur l'affaire.

129
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) 132

Il est reconnu qu'il n’y a jamais eu aucune décision de Ia Com-
mission mixte acceptant une frontière sur une carte ou un croquis
quelconque. Il est reconnu qu'il n’y a jamais eu aucune décision de
délimitation en vertu de laquelle la Commission mixte, conformé-
ment à un pouvoir d'adaptation de la ligne exacte de partage des
eaux, inhérent à ses fonctions, ait placé la région du temple, pour
une raison locale particulière ou pour toute autre raison, à l'inté-
rieur du territoire cambodgien. I] est reconnu qu'il n’y a jamais eu
de décision de dérogation à la ligne de partage des eaux établie par
la convention, mais au contraire, il est prouvé que la Commission
mixte a décidé que cette ligne devait être respectée. Il est reconnu
que s’il y avait une délimitation des Dangrek, elle ne pouvait être
qu’une frontière suivant la ligne de partage des eaux et que s'il n’y
avait pas de décision de délimitation, la frontière demeurait la ligne
de partage des eaux conformément à la convention de 1904. Il est
établi que l'annexe I ne suit pas la ligne de partage des eaux, mais
au contraire s’en éloigne considérablement dans la région critique
du temple, et il sera établi que la frontière de l’annexe I est censée
indiquer la ligne de partage des eaux, à l'exclusion de toute autre.

*
* *

Il semble nécessaire de répéter ici que la frontière de l’annexe I
n'avait pas été présentée à la Commission mixte au moment de sa
dissolution. En fait, elle ne pouvait pas avoir existé avant la dernière
séance de la Commission mixte.

Les instructions des officiers topographes, les capitaines Oum et
Kerler, figurent dans le procès-verbal de la Commission mixte du
7 septembre 1906. Leur tâche était de procéder à un levé et rien de
plus. |

Il a été soutenu en faveur du Cambodge que la tâche des officiers
topographes comprenait le tracé de la frontière sur la carte, quoi-
qu'ils n'aient été aucunement autorisés à délimiter la frontière
eux-mêmes. Il a été parfois suggéré que cela a été fait en conformité
d’une décision antérieure de la Commission mixte: d’autres fois
on a dit que la Commission mixte n'avait déterminé la frontière
qu'après que la carte eût été dressée.

Même si des preuves venaient à l'appui de ce point, il est clair
qu'aucune de ces possibilités n’a existé. Le capitaine Oum partit
pour lever les Dangrek avant que la Commission mixte ait seulement
commencé sa reconnaissance de la frontière nord et la Commission
mixte a tenu sa dernière séance plus d’un mois avant que lui ou le
capitaine Kerler, qui levait la région du Grand Lac aux Dangrek,
n'aient atteint Bangkok au retour de leurs opérations sur le
terrain.

L’annexe I n’a jamais fait partie des travaux de délimitation
de la Commission mixte et ne pourrait donc aucunement être deve-
nue partie intégrante du règlement conventionnel.

130
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) 133

La conclusion de la Cour se fondant sur la reconnaissance est,
à mon avis, incompatible avec les faits établis.

€
* *

La conclusion de la Cour que l'annexe I, étant reconnue par le
Siam comme représentant le résultat des travaux de délimitation,
a pour conséquence d’incorporer la carte au règlement convention-
nel en la rendant ainsi partie intégrante de ce règlement, présente
une difficulté qui, à mon avis, touche au cœur de l'affaire.

Il n’est pas nécessaire que j’exprime ici une opinion sur le point
de savoir si, et dans quelle mesure, cette reconnaissance pouvait
incorporer la carte au règlement. conventionnel. Le point que je
désire signaler est qu’il découle de la conclusion de la Cour que
l'annexe I doit être traitée comme s’il y avait eu décision de la
Commission mixte portant que la frontière des Dangrek serait
délimitée conformément à la ligne indiquée sur la carte.

Il s'agirait alors de déterminer si c'était une délimitation établie
sur la base du critère défini à l’article 1er de la convention de 1904,
stipulant que la frontière devait suivre la ligne de partage des
eaux. Si la délimitation n'a pas été établie sur cette base, la frontière
de l’annexe I ne peut pas, à mon avis, avoir de valeur probante; elle
ne peut lier en aucune façon ni le Siam ni la France.

La Cour cherche à résoudre la difficulté non sur la base d’un
nouvel accord conventionnel — puisqu’aucun n’a été présenté ou ne
peut être prouvé — mais sur la base d’un problème d'interprétation
d'un traité.

Il ne fait aucun doute que le tracé figurant à l’annexe I n'est pas
la ligne de partage des eaux et en particulier ne suit pas cette ligne
aux abords critiques du temple. Si l’on considère que l'annexe I
est, ou représente, une délimitation des Dangrek établie par la
Commission mixte, il est évident que la frontière de l’annexe I n’est
pas conforme au critère stipulé par la convention.

Ce n’est pas ainsi, cependant, que la Cour envisage la question.
Fondant son raisonnement sur l’hy pothèse que les deux États, en
dépit des stipulations clairement exprimées de l’article 1°, n'ont
pas attaché d'importance particulière à la ligne de partage des eaux,
mais se sont préoccupés de ce qui est décrit comme l'importance
primordiale de donner leur adhésion à la frontière portée sur une
carte en vue d'aboutir à une solution définitive — un conflit entre
la frontière de l’annexe I et l’article 1er de la convention de 1904
est résolu comme un problème d'interprétation d’un traité en faveur
de la frontière figurant sur la carte.

Je n'accepte ni l'hypothèse sur laquelle la Cour fonde son raison-
nement, ni son raisonnement. Je ne peux pas accepter qu "une
dérogation aux termes de la convention, à savoir que la frontière
devrait suivre la ligne de partage des eaux, puisse étre ainsi résolue

131
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) 134

en traitant la carte, dont la frontière devait être en conformité avec
la convention, comme si, en droit, cette carte avait plus d’autorité
que les termes de la convention.

A mon avis, ce n’est pas 1a interpréter un traité. Cela représente,
selon moi, une nouvelle rédaction de la convention de 1904 con-
formément 4 une intention présumée des deux Etats, intention qui,
en fait, n’existe pas dans les termes de la convention elle-méme, ni,
& mon point de vue, nulle part ailleurs dans les preuves; une inten-
tion présumée qui est de plus tout a fait incompatible avec les termes
très clairs, non seulement de l’article rer de la convention, mais aussi
de son article 3 qui stipule que les travaux de la Commission
mixte ont pour objet «la frontière déterminée par l'article 1* ».:

De plus, il apparaît difficilement possible, même en traitant la
question comme un problème d'interprétation de traité, de se
prononcer en faveur de la frontière de l’annexe I sans avoir déter-
miné jusqu’à quel point l’annexe I se conforme ou non aux stipula-
tions de l’article 1¢7 de la convention elle-même.

Finalement, s’il est établi, comme il me semble l'être, que les
Dangrek ont été en fait délimités par la Commission mixte et que la
décision prise a été que la frontière devait suivre la ligne de partage
des eaux, il y aurait conflit entre la frontière de l’annexe I et la
décision de la Commission mixte. Ce conflit ne pourrait pas être
résolu par la méthode d'interprétation de traité à laquelle la Cour a
eu recours. La décision de la Commission mixte portant que la fron-
tière devait suivre la ligne de partage des eaux détruit la base
sur laquelle repose le raisonnement de la Cour. Dans tous les cas, il
ne peut y avoir de doute que la décision de la Commission mixte
portant que la frontière devait suivre la ligne de partage des eaux
doit prévaloir sur tout tracé de carte qui prétend être le reflet de
cette décision mais n’en fait rien.

oe
* *

Il existe d’autres difficultés à l'encontre de la thèse exposée
par l'arrêt. L’annexe I et les dix cartes qui l’accompagnent ont
été remises à la Thaïlande et reçues par cette dernière en même
temps et dans les mêmes circonstances.

Si l’annexe I a été incorporée dans le règlement conventionnel
de 1904 en vertu de la reconnaissance constatée par la Cour, il en
est de même de toutes les autres. Cependant, entre le moment où la
Commission mixte établie par la convention de 1904 a tenu sa der-
nière séance et a terminé ses fonctions et la fin du mois de mars
1907, la France avait conclu le traité et le protocole de 1907.

Six des onze cartes se rapportaient à la région frontière entre
le Siam et le Cambodge. Le tracé de la frontière sur trois de ces
cartes, comprenant les régions entre le Grand Lac et la mer vers le
sud, n'existait plus en tant que frontière. Non seulement ces fron-
tières n’existaient plus, mais toute la région couverte par les

132
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) 135

cartes — publiées en 1908 — n'était plus territoire thaïlandais.
Il ne semble pas qu’il eût de raison pour que le Siam ait adopté ou
reconnu ces cartes.

Deux des trois autres feuilles, c’est-à-dire celles comprenant la
frontière nord, se rapportaient à la région du Pnom Padang;
l’une d’entre elles représentait une partie de cette chaîne de mon-
tagnes et une section de la partie orientale des Dangrek. Je ne
pense pas qu'il soit possible, en matière d'interprétation de traité,
de réconcilier la frontière tracée sur ces deux cartes, dans la mesure
où elle se rapporte à la région du Pnom Padang, avec la frontière
stipulée par le traité de 1907.

Aux termes de ce traité, la frontière, sur cette chaîne de monta-
gnes jusqu’au Mékong, ne suivait plus /a crête, comme la décision
de la Commission mixte du 18 janvier indiquait qu’elle devait le
faire, conformément aux termes de la convention de 1904, mais la
ligne de partage des eaux. La clause I du protocole de 1907 faisait
droit entre les deux États.

La situation est identique en ce qui concerne les Dangrek. Après
que la Commission mixte établie aux termes de la convention de
1904 eût cessé ses fonctions, il a été stipulé en termes clairs et non
ambigus à la clause I du protocole du traité de 1907, que la frontière
sur les Dangrek devait être la ligne de partage des eaux. La fron-
tière de l'annexe I est inconciliable, par voie d'interprétation de
traité, avec celui de 1907. Le traité doit prévaloir.

Donc, à moins que la France et le Siam n'aient ultérieurement
conclu une nouvelle convention stipulant que la frontière de l’an-
nexe I les engageait irrévocablement, qu’elle corresponde ou non
au critère de la ligne de partage des eaux, c’est la ligne de partage
des eaux qui doit prévaloir dans les Dangrek du traité de 1907.

Que la ligne conventionnelle définie à la clause I du protocole
de 1907 ait eu force de droit entre les deux États après 1907, c’est
ce que la France a reconnu dans sa note diplomatique de 1949
adressée au Siam, dans laquelle elle déclarait en termes spécifiques et
indubitables que la frontière entre elle et le Siam était celle établie
par le protocole de 1907, c'est-à-dire la ligne de partage des eaux
qui continuait à être la frontière entre les deux États. Le Cambodge
a repris la même position dans sa propre note diplomatique de 1954

*
x +

Je passe maintenant à la question de savoir si les preuves dé-
montrent l'existence d’un accord consensuel entre la France et le
Siam en ce qui concerne la frontière figurant à l'annexe I.

Un accord entre les deux Etats aurait pu se faire sous un certain
nombre de formes. Aucune de ces formes n'aurait été sujette aux
restrictions d'autorité imposées à la Commission mixte par la
convention de 1904. Chaque État possédait pleins pouvoirs. Chacun
d’eux aurait pu, s’il en avait eu le désir, chercher à apporter une

133
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) 136

modification à la frontière figurant à l’annexe I, ou refuser de l’ac-
cepter. Les deux États auraient pu s'entendre pour qu’en dépit des
termes d’un traité les liant et ayant trait à certaines considérations
politiques ou autres, la frontière soit modifiée, ce qui est précisé-
ment ce que les deux gouvernements décidèrent de faire en 1905,
hors les termes de la convention de 1904, en ce qui concerne la
région de Kratt sur la côte, au sud du Grand Lac. Les deux États
auraient pu s'entendre pour reconnaître la frontière de l’annexe I
comme représentant la ligne de partage des eaux, qu’elle soit con-
forme ou non à cette ligne. Ils auraient pu décider d’un commun
accord que la frontière de l’annexe I devait être considérée comme
étant la délimitation effectuée par la Commission mixte aux termes
de la convention de 1904, qu’une telle délimitation ait existé ou non.
Us auraient pu exprimer leur accord sous forme d’une nouvelle con-
vention — ils auraient pu aussi, mais à mon avis cela est très impro-
bable, avoir laissé à leur conduite le soin de prouver ledit accord.

La question restait entière.

Quel que soit l’accord intervenu, il aurait impliqué une nouvelle
obligation réciproque de la part des deux États. La question de
savoir si un tel accord est intervenu au cours des événements qui
se sont produits — et dans l’affirmative, quels en étaient la nature
et le contenu — dépend du point de savoir si les preuves permettent
de déduire implicitement l'existence d’un tel accord.

L'arrêt s'attache presque exclusivement à l'étude et à la critique
de l’attitude de la Thaïlande qui a gardé le silence et n’a soulevé
aucune protestation. Mais il y a cependant un autre côté au tableau.

*
* *

On peut en effet critiquer la Thailande et tirer des conclusions
défavorables à son égard, du fait qu’à maintes occasions depuis les
années 1908-1900 elle a gardé le silence en ce qui concerne les
cartes. Le fait est cependant que la France élle-même a inno-
cemment mais cependant profondément influencé directement la
conduite même de la Thaïlande sur laquelle s’est fondé le Cam-
bodge et à laquelle la Cour attache tant d'importance. Car c’est
l’action de la France, en présentant la carte de l’annexe I qui
prétendait indiquer une frontière correctement tracée suivant la
ligne de partage des eaux — qu’elle fût fondée sur une décision de
la Commission mixte ou sur la frontière conventionnelle — qui a
amené la Thaïlande à croire que la frontière figurant à l'annexe I
avait été correctement tracée.

Ma façon d'envisager les faits ainsi que les conclusions juri-
diques qu'ils comportent diffère de celle de la Cour. Je considère
ces faits sous un autre angle et mon examen est dirigé dans un autre
sens; il cherche à déterminer s’il y a eu un accord consensuel entre
la France et le Siam pour que le tracé de l’annexe I soit reconnu
comme étant la frontière entre les deux États.

134
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) 137

* * *

Il est nécessaire de faire d’abord quelques observations générales.
Tout d’abord, en fixant son attention sur la petite zone du temple
indiquée à l’annexe I, on risque de perdre de vue ou d’obscurcir
d’autres faits plus importants. Sans doute il est vrai que si la Cour
a été invitée par le Cambodge à déclarer que la ligne portée à
l’annexe I est celle de la frontière dans la région couverte par cette
carte, elle est uniquement appelée à se prononcer sur la réclamation
formulée dans la requête, à savoir, si la souveraineté sur le temple
appartient au Cambodge. Mais elle ne peut le faire qu’en arrivant
d’abord à une conclusion, dans un sens ou dans l’autre, sur la
question de savoir si la frontière de l'annexe I est juridiquement
obligatoire pour les deux Etats.

Puisque tel est le point essentiel pour aboutir à une décision, il
me semble qu'il n'y a pas grande utilité à souligner, et même, à
mon avis, à souligner exagérément le fait qu'en regardant la
carte de l'annexe I on voit que le temple est du côté cambodgien
de la frontiére. Cela est évident et cela frappe peut-étre d’autant
plus la vue qu’on s'attache plus longtemps à une partie relativement
minime d'une grande carte.

On risquerait aisément de se tromper en pensant que le temple
ou le point de savoir qui en avait la souveraineté étaient le premier
ou le principal souci des deux États en 1908-1909 et que, lorsque la
Thaïlande a reçu les cartes, la première chose ou presque qu’elle
allait logiquement faire, était d’y chercher si la souveraineté sur le
temple lui avait été accordée. Tout ceci, selon moi, n’a guère de
rapport avec la réalité.

En dehors même du fait qu’en 1908-1909 le temple n’avait pas
beaucoup d'importance pour l’un comme pour l’autre de ces États
— on n'en trouve pas la moindre mention dans la volumineuse
correspondance du colonel Bernard —, ce qui les intéressait comme
suite à la convention de 1904, c'était la délimitation d'une frontière
extrêmement étendue. En ce qui concerne l’un des secteurs de cette
frontière, à savoir les Dangrek, la frontière devait être constituée par
la ligne de partage des eaux. Que cette frontière place le temple
ou toute autre partie du territoire entre les deux États d’un côté
ou de l’autre, c'était le résultat de la convention et cela ne pouvait
guère soulever de protestation.

La France, aux capacités techniques de laquelle le Siam s'en
remettait entièrement pour que soit dressée avec précision la carte
des régions frontières, a préparé les diverses cartes. Il est hors
de doute que le Siam faisait effectivement confiance aux capacités
techniques de la France. Ayant établi la carte de l’annexe I la
France a du, selon moi, en l’adressant au Siam, assurer celui-ci
que le dessin en était exact et que le tracé de la frontière qui y
figurait était conforme à la décision de la Commission mixte ou,
en l'absence d’une telle décision, qu'il était conforme au tracé prévu

135
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) 138

par la convention. Elle a notamment signalé, sans doute possible,
que la frontière ainsi tracée représentait la véritable ligne de par-
tage des eaux.

Dans ces conditions mêmes, quelle que soit la façon dont on en-
visage l'affaire, j'estime qu’on n’est guère justifié à s’attendre que
la Thaïlande, dans des délais jugés raisonnables à partir de la ré-
ception de l’annexe I, se soit assurée par elle-même que la frontière
dont la France affirmait qu’elle représentait la ligne de partage des
eaux était exacte ou non, et que, parce qu'elle n’a pas protesté, il
faut conclure à son encontre qu’elle a reconnu que le tracé de la
carte était exact, qu'elle l'ait su ou non — et a considéré qu’elle
est liée de ce fait.

Une seconde remarque d’un caractère général éclaire les condi-
tions dans lesquelles les Parties se trouvaient placées à l’époque
pertinente.

Avant 1904, la Thaïlande exerçait sa souveraineté sur toute la
région des Dangrek jusqu’au bord même de l’escarpement. Les
mesures d'administration qu’elle prenait dans cette région avant
1904 se sont poursuivies, j’en suis convaincu, au-delà de cette épo-
que. I] est certain que jusqu’en 1949, date à laquelle le présent
différend s’est manifesté pour la première fois, ces mesures admi-
nistratives n'avaient qu'un caractère sporadique. Elles étaient
moins sporadiques cependant et s’étendaient a un champ d'activité
gouvernementale plus vaste que toutes celles que la France a pu
prendre. Bien qu'on ait beaucoup parlé en la présente affaire de l'im-
portance des frontières définitives et bien établies, aucun des deux
Etats ne paraît avoir su ce que l’autre faisait, sauf en une occasion,
celle de la visite du temple par le prince Damrong. Il est significatif
que le gouverneur de la province cambodgienne adjacente au temple
n'ait pas eu la moindre idée de l’endroit où se trouvait la frontière.
Tout ce qu’il semble avoir su c’est que le temple — du moins il
l’affirme — était en territoire cambodgien.

Il n'est pas difficile d’en trouver la raison. Les ruines du temple,
objet d’un petit nombre de visites occasionnelles de la part d’archéo-
logues, étaient abandonnées aux outrages du temps et des éléments.
La région située immédiatement au nord de l’escarpement qui
domine la plaine cambodgienne était difficile d’accès et l’est restée.
Quelques individus venaient, semble-t-il, de temps en temps y cher-
cher une maigre subsistance. Toute la région, le long de l’escarpe-
ment des Dangrek, couverte d’une forêt clairsemée et d’arbres ra-
bougris était, selon le colonel Bernard, d’une « désespérante mono-
tonie ». Après les pluies d’été, le gibier y pullulait. Pendant la saison
sèche «il n’y a pas », dit-il, «de paysage plus désolé ». Les ruisseaux
sont à sec et «il n’y a d’eau que dans des mares abominables où
tous les fauves viennent s’abreuver ».

En bref, au début du siècle, le territoire ne présentait assurément
pas grand intérêt ni pour la France, ni pour la Thaïlande. Repré-
senter Ja France et la Thaïlande, à cette époque, comme s’attachant

136
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) 139

particulièrement à convenir d’un tracé sur une carte indiquant
où se trouvait la frontière — qu'il s’agisse ou non de la ligne de
partage des eaux — ou à savoir de quel côté de cette frontière se
trouvait le temple, ne me semble pas véridique. En fait c’est bien
plus tard, selon moi, que la région peu étendue qui entoure le temple
a acquis, sur le plan politique et pour des raisons d'ordre archéolo-
gique et militaire, une importance véritable pour les deux Etats.

*
* *

La question a trancher est de savoir si le dossier établit l’existence
d’un accord entre la France et le Siam aux termes duquel les deux
parties reconnaissent à l’annexe I et au tracé de la frontière qu’elle
indique un caractère conventionnel. La vraie question en l'espèce
est de savoir si vers 1908 la conduite des deux États prouve une
intention commune de contracter des devoirs et des droits récipro-
ques touchant le tracé de la frontière qui figure sur la carte, et si
oui, quelle était la nature de l'accord auquel leur commune intention
donnait expression.

Le droit de contracter un engagement international est un attribut
de la souveraineté d'un Etat. Le fait qu’un Etat a contracté un
engagement de ce genre ne saurait être déduit à la légère de sa
conduite.

La conduite peut néanmoins être telle qu’il soit permis d’en in-
férer que deux ou plusieurs États ont conclu un accord international.
Mais l'intention d’un Etat de conclure un accord de ce genre ne
peut être déduite que des faits qui établissent de façon indiscutable
cette intention.

Le dossier de l'affaire est bien loin d’en fournir la preuve.

Dans le cours normal des événements, s'il y avait eu de la part
de l’un ou l’autre Etat intention quelconque de conclure un
accord international touchant la frontière portée sur annexe I,
on pourrait s'attendre que certaines traces de cette intention sub-
sistent, sinon sous forme écrite du moins sous forme d’un acte
public indiscutable, prouvant de leur part cette intention. Il n’en
existe aucune. On peut difficilement prétendre qu’en remettant au
Siam des exemplaires de la carte, dont elle adressait en même temps
des exemplaires à des tiers, la France ait montré une intention
quelconque de conclure un accord international. A son actif, il n’y a
que le silence; un silence ininterrompu pendant quarante ans. Lors-
qu'en 1940, au moment où elle a adressé à la Thaïlande une note
diplomatique alléguant une violation de sa souveraineté territoriale
dans la région du temple, elle a rompu ce silence, ce n’était pas pour
prétendre qu'il y avait eu un accord quelconque en 1908-1900, ni
pour soutenir que par sa conduite à cette époque ni depuis lors la
Thaïlande avait reconnu le tracé de l’annexe I comme ligne fron-
tiére ; c'était pour dire quelque chose qui, selon moi, est incompatible
avec l'une comme avec l’autre de ces suggestions.

137
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) 140

On ne retrouve nulle part non plus la moindre trace d’une in-
tention quelconque de la Thailande de conclure un accord inter-
national. La encore le silence a duré pendant des dizaines d’années.

La raison pour laquelle on ne retrouve nulle part trace d’une
intention quelconque de l’un ou l’autre Etat de conclure un accord
international est, selon moi, assez évidente. C’est que cette intention
n’a jamais existé.

La France a préparé ces cartes avant tout, je crois, pour son
usage personnel, mais aussi pour répondre à la demande que le
Siam avait faite en novembre 1905 lorsqu'il souhaitait que les
officiers français dressent une carte des régions frontières.

Le tirage des diverses cartes n’a pas été la conséquence naturelle
des travaux de la Commission mixte. Ces cartes n'étaient pas,
à la vérité, la conséquence directe et inévitable ni le résultat des
travaux de délimitation découlant de la convention de 1904. Bien
après que la Commission mixte ait cessé de fonctionner, c’est
au ministre français des Colonies qu’il a fallu demander, comme
on l’a remarqué, l'autorisation de les imprimer. D'ailleurs ces
cartes — un coup d'œil suffit pour s’en rendre compte —, bien
que dressées d’après les levés effectués par les officiers attachés à
la Commission française pendant les travaux de la Commission mixte,
ne sont pas l'œuvre de la Commission mixte. La plupart des détails
qui y figurent n’ont aucun rapport avec les travaux de délimitation.

Il ressort à l'évidence du rapport de mission que le colonel Bernard
a adressé le 14 avril 1908 au ministre français des Colonies, où
il passe en revue les études que la Commission française « devait
mener à bien », que la Commission française de délimitation s’est
livrée, pendant les opérations de la Commission mixte, à des travaux
qui débordaient largement ceux de la délimitation des frontières.
La tâche de la Commission française comprenait «des recherches
ethnographiques et des travaux cartographiques ». Y étaient joints
un certain nombre de rapports émanant des divers officiers attachés
à sa mission, parmi lesquels, par exemple, un rapport sur la route
de Bangkok a Xieng Khong dans la partie la plus septentrionale
du Siam, ainsi que tous les procès-verbaux de la Commission mixte.
La description de ces rapports laisse à penser que les travaux de la
Commission française, comme il apparaît dans une très grande
mesure sur les différentes cartes, n’ont été en aucune manière
bornés au travail de délimitation prescrit par la convention de
1904.

Que le Siam ait ou non demandé aux officiers français d'effectuer
des cartes des régions frontières, ou quelle que soit l’origine de
sa demande, il semble assez évident que la Commission française
avait intention, en tout état de cause, de dresser ces cartes.

En outre le ministre français des Colonies qui a autorisé le tirage
et la publication des cartes, ou ses fonctionnaires, connaissaient
fort bien le contenu des procés-verbaux de la Commission mixte
et avaient donc pu y apprendre, tout comme par les nombreux

138
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) 141

rapports du colonel Bernard, quelles étaient exactement les décisions
que la Commission avait prises.

La France savait ce que révélait le dossier et elle s’y fiait, ayant
toute confiance dans ses topographes et cartographes.

Si, toutefois, les autorités françaises estimaient qu’une confirma-
tion était nécessaire pour établir l’existence d’une décision de la
Commission mixte qui ne figurait pas aux procès-verbaux ou qui
n'y était pas suffisamment indiquée, on aurait pu s’attendre qu’elles
aient soulevé explicitement cette question, et qu’elles n’aient pas
gardé le silence à ce sujet. D'autre part, si elles savaient que la
Commission mixte n’avait pas pris de décision pour délimiter la
frontière dans les Dangrek, elles devaient certainement savoir qu’il
n'avait pas été décidé de l’écarter de la ligne de partage des eaux
et que, par conséquent, la frontière était régie par la ligne de partage
des eaux comme il était stipulé dans le traité et le protocole de 1907.
Quel que soit l’angle sous lequel on envisage la question, les autorités
françaises savaient que la frontière était la ligne de partage des
eaux. Le tracé qui figure à l’annexe I ne correspond à aucune autre
hypothèse.

L'examen de l'annexe I permet selon moi d’établir ce point. On
y voit les courbes de niveau dans les Dangrek. Il est évident, je
crois, même pour un profane en matière de courbes de niveau, que
sur toute sa longueur le tracé de la frontière qui figure à l'annexe I
se rattache directement et se fonde sur des courbes de niveau. Il
semble probable, d’après l’annexe I, que la frontière a été tracée de
telle sorte qu’elle suive la ligne de partage des eaux indiquée par
les différentes courbes de niveau du terrain figurant sur la carte.

C’est ce qu’a démontré, en tout cas pour la région en litige autour
du temple, le témoignage du professeur Schermerhorn, qui a déclaré
que le tracé de la frontière figurant à l’annexe I a été établi en fixant
la ligne de partage des eaux d’après les courbes de niveau indiquées
sur la carte. Si les courbes de niveau étaient exactes, la ligne de
partage des eaux devait l’être. Mais, comme on l’a vu, les courbes
de niveau n'étaient pas exactes.

La France savait donc que l’annexe I représentait la ligne de par-
tage des eaux. Si son tracé était exact, comme elle en était tout à
fait sûre, point n’était besoin de conclure un autre accord avec le
Siam.

De plus, j’en suis convaincu, la France savait que le Siam n'avait
pas les moyens techniques nécessaires pour procéder à la vérifi-
cation de ces travaux. Elle savait certainement que le Siam n'avait
aucun moyen de contrôler si le tracé de l’annexe I était ou non exact,
et elle savait que le Siam s’en remettait à elle. I] paraît impossible
dans ces conditions d'imaginer qu’elle ait jamais pu avoir une
intention contractuelle lorsqu'elle a envoyé cette carte au Siam, ni
qu'elle ait pu penser que le Siam eût une intention du même ordre.

139
ARRÊT I5 VI 62 (OP. DISS. SIR PERCY SPENDER) 142:

Enfin, lorsqu'elle a remis les cartes au Siam, la France savait que
certaines d’entre elles ne pouvaient présenter aucune valeur pratique
pour le Siam par suite du traité de 1907.

Ce qui s’applique à l’annexe I doit également s'appliquer à toutes
les autres cartes de la série. Il n’y a pas de place pour un accord
implicite portant uniquement sur l'annexe I. S’il faut supposer un
accord conventionnel implicite, cet accord devait porter sur toutes
les feuilles qui constituaient la carte d'ensemble. Le fait que certaines
des feuilles de la série n’ont plus de valeur frontalière tend à
confirmer que la France n’avait jamais eu l'intention de passer un
accord conventionnel avec le Siam.

Finalement, lorsqu’en 1949 la France a protesté par voie de note
diplomatique contre la présence au temple de gardiens thailandais,
elle n’a mentionné aucun accord conventionnel qu’elle aurait pu
avoir conclu avec le Siam. Dans sa note diplomatique du 9 mai
1949 la France expose en détail les raisons pour lesquelles elle
prétend que la souveraineté sur le temple lui appartient.

La note indique que la France s'appuie sur le protocole annexé
au traité du 23 mars 1907. Elle indique que la frontière était, et
reste, celle définie par la clause I du protocole, à savoir la ligne de
partage des eaux. Elle indique que l’annexe I montre en détail le
tracé de la frontière ainsi défini et que la carte a été établie en 1904-
1905 (sic) sous la direction du colonel Bernard, enfin que le tracé
figurant sur cette carte était celui dont il est question à la clause I
du protocole, «conformément au tracé adopté par la précédente
Commission de délimitation du 18 janvier 1907 ». C’est la même
raison qu’invoque le Cambodge pour revendiquer sa souveraineté
dans la note diplomatique de 1954. C’est aussi cette même raison
qu’invoque le Cambodge dans la requête et le mémoire.

Avant le début de ce procès, on n’a jamais suggéré l'existence d’un
accord implicite que l’on pourrait déduire de la conduite des
gouvernements. La revendication de souveraineté formulée par la
France, et plus tard par le Cambodge, s’appuie uniquement sur un
accord exprès.

Aucun accord implicite n’a été invoqué.

*
* *

J'en viens maintenant à la question de savoir si la Thaïlande en
conséquence de son attitude en 1908 et depuis lors est forclose à
contester le tracé de la frontière figurant à l’annexe I comme étant
la frontière établie.

oe
* *

On ne peut répondre à cette question avant d’avoir constaté quels
sont les éléments juridiques essentiels qui constituent la forclusion.

140
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) 143

Les mots «adoption », «acceptation », « acquiescement » et «re-
connaissance» si souvent utilisés au cours des débats, sont à mon
avis susceptibles d’obscurcir les principes juridiques, à moins de
définir très clairement dans quel sens on les emploie.

Ces mots concernent principalement des situations de fait aux-
quelles peuvent s'appliquer certains principes généraux de droit
international et à cet égard ils agissent de façon à affecter les droits
et les obligations juridiques entre États.

De plus, des phrases telles que «une partie ne peut souffler le
chaud et le froid » ou «allegans contraria non est audiendus » et
d’autres dans le même sens n’expriment pas, à mon avis, des prin-
cipes généraux de droit international. Il ne sont qu’une façon prati-
que et sommaire de décrire en termes généraux les raisons qui se
trouvent à la base de certains principes et règles juridiques.

Toute situation peut, comme on l’a dit, être l'objet d’un acte de
reconnaissance ou d’un acquiescement. Une situation ainsi reconnue
ou acceptée peut acquérir et généralement acquiert en fait une
valeur de preuve, et dans certaines conditions elle peut attirer ou
produire des conséquences juridiques créant, affectant ou modifiant
les relations juridiques entre États.

À mon avis, toutefois, le droit international ne fournit aucune
base à la proposition qu'un acte de reconnaissance ou un acquiesce-
ment par un État concernant une situation de fait ou de droit soit
un acte juridique unilatéral qui, opérant de son propre effet, a pour
conséquence juridique d'empêcher la partie qui reconnaît ou qui
accepte de remettre ensuite en question la situation qui était l’ob-
jet de la reconnaissance ou de l’acquiescement.

Selon moi, les affaires du Statut juridique du Groénland oriental
(Série A/B n° 53), du Statut international du Sud-Ouest africain
(C.I. J. 1950) et de la Sentence arbitrale rendue par le roi d'Espagne
(C.I. J. 1960) ne fournissent pas de base à cette idée. Dire qu’elles
le font, c’est tirer des faits qu’elles contiennent une règle de droit
qui n’y est pas.

*
* *

Le principe de la forclusion est un instrument utile et puissant
en droit international positif. Etant donné que ce principe se fonde
sur la nécessité de la bonne foi entre Etats dans leurs relations
réciproques, on ne doit pas être limité par des règles artificielles. Il
ne faudrait toutefois pas lui permettre non plus de devenir vague
au point d'acquérir la teneur quelque peu informe d’une maxime.
Et ce principe doit être appliqué avec prudence puisque, dans son
application à des faits donnés, il substitue une vérité relative à la
recherche judiciaire de la vérité. .

A mon avis, le principe a pour effet d’empécher un Etat de contes-
ter devant la Cour une situation contraire 4 une représentation
claire et sans équivoque qu’il aurait faite précédemment à un autre

I4I
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) I44

État, soit expressément soit implicitement, représentation sur la-
quelle l’autre État avait le droit de compter étant donné les cir-
constances, et avait en fait compté, si bien que cet autre État en a
souffert préjudice, ou que l’État qui a formulé la représentation en
a retiré quelque profit ou avantage pour lui-même.

Le principe n’est pas applicable dans un cas donné si l’on ne
peut prouver que les éléments ainsi définis y sont présents.

L'affaire de la Sentence arbitrale rendue par lerot d'Espagne(C.E. J.
1960) n’a” ni élargi ni restreint ce principe. Elle l’a appliqué. A mon
avis, tous les éléments constitutifs étaient présents dans cette affaire.

C’est une question de fait et de droit de savoir si le principe
s’applique en l’espéce.

*
* *

La question de la forclusion n’a pas été soulevée par le Cambodge
dans sa requéte, mais au cours de la procédure orale. Cette question
a occupé une place nettement subordonnée dans la présentation de
la demande du Cambodge.

Si un État prétend qu’il a subi un préjudice en raison de la
conduite d’un autre État dans des conditions empêchant cet autre
État de contester juridiquement un fait ou une situation considérés
autrement comme importants et qu’il ne fait valoir, d’une façon ou
d'une autre, la question de la forclusion qu’à un stade avancé du
procès, il y a là une circonstance qu'on ne peut ignorer. Elle touche
à la question du bien-fondé de la réclamation.

*
* *

Je doute beaucoup que le Cambodge ait établi un seul des élé-
ments de la forclusion. Même s’il avait été démontré que l’attitude
de la Thaïlande correspondait à une représentation claire et sans
équivoque et que la France comptait dessus et avait le droit de le
faire, je ne pense pas qu'il existe une preuve quelconque que la
France — ou le Cambodge — aient souffert quelque dommage.
Pour autant que je me souvienne, aucune preuve n’a jamais été
présentée à cet effet.

Le profit que la Thaïlande a pu tirer de son absence de protestation
n’est pas évident non plus.

Je ne trouve toutefois pas nécessaire d'examiner ces problèmes.

À mon avis, il n’y a aucune preuve établissant une représentation
claire et sans équivoque de la part de la Thaïlande.

De plus, je suis convaincu que la France n’a jamais agi sur la foi
d’une représentation que l’on aurait pu inférer de l'attitude de la
Thaïlande.

Il ne suffit pas d'affirmer qu’elle a agi ainsi, il faut en établir la
preuve. Le fardeau de la preuve incombe au Cambodge qui, à mon
avis, n'y a pas satisfait.

142
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) 145

Pendant une cinquantaine d’années, la France n’a jamais laissé
entendre, d’une façon quelconque, qu’elle s’appuyait sur la conduite
du Siam. En fait la note diplomatique du 9 mai 1949 mentionnée plus
haut ne contient pas la moindre indication dans ce sens.

L’explication me semble évidente. La France ne s’est pas appuyée
sur l’attitude de la Thaïlande en ce qui concerne l’annexe I. Au
contraire, elle se fiait uniquement à l'exactitude des levés et des
calculs de ses propres officiers topographes et sur les cartes dressées
par ses propres cartographes, sur la base de ces levés et de ces
calculs. Elle n’a pas agi sur la foi du silence ou de l'attitude de
la Thaïlande, en raison de la confiance qu'elle avait dans la com-
pétence des officiers qui ont établi l’annexe I. Elle était tout à fait
convaincue que la question de la frontière avec le Siam était régie
par la clause I du protocole de 1907 et que l’annexe I était exacte.
De plus elle croyait, à tort, de même que le Cambodge, que la
mention dans cette clause du « tracé adopté par la précédente Com-
mission de délimitation le 18 janvier 1907 » était une réference à
l’annexe I et à la ligne qui y était indiquée, et qu'elle était ainsi
formellement confirmée par ce protocole

Ce n’est sûrement pas la réaction ou l'attitude de la Thaïlande
envers les cartes qui ont déterminé la conduite de la France. Comme
la France le savait, c’est au contraire le Siam qui a compté sur la
France pour l'établissement des cartes. Dans une lettre de mars
1909, le ministre de France au Siam, faisant son rapport au ministre
français des Affaires étrangères sur les travaux de la Commission
de transcription, révèle assez clairement que la politique de Ja
France tendait à amener le Siam à lui conserver sa confiance
dans les questions touchant l'établissement des cartes. L'intérêt
que la France portait à la Commission de transcription ne se
bornait pas aux travaux de cette dernière. Il y avait également,
ainsi que l'écrit le ministre de France, un « but ultérieur qui a été
considéré dès le début ». L'objectif était « de faire entrer les Siamois
dans une voie susceptible de les mener au but que nous avons en-
trevu, c’est-à-dire de les entraîner à faire ultérieurement appel d’une
façon suivie à notre concours pour dresser une carte générale du
Siam... ».

Pour ma part, je suis convaincu que la France n’avait pas le
moindre intérêt à la façon dont le Siam réagirait à l’annexe I ou à
toute autre carte de la série, si ce n’est dans le cadre de sa politique
générale et pour amener le Siam à une dépendance plus étroite
envers elle; elle ne pouvait s'attendre à aucune réaction. Elle
connaissait la mesure dans laquelle le Siam dépendait d’elle pour
l'établissement des cartes et elle désirait maintenir ce sentiment
de dépendance. Je ne suis nullement impressionné par l’affr-
mation faite à un stade avancé de la procédure — affirmation que
ne corrobore aucune preuve directe —, à savoir que la France s’est
fiée à l’acceptation de l’annexe I par le Siam. La France, qui avait
établi la série des cartes, y compris l’annexe I, était convaincue

143
ARRÊT 15 VI 62 (OP. DISS. SIR PERCY SPENDER) 146

qu’elles étaient faites correctement et n’exigeaient aucune confir-
mation — et à tout moment elle est demeurée persuadée que ces
cartes étaient correctes. C’est sur cette base, et sur cette base seule-
ment, que reposa dès lors la conduite de la France.

A mon avis, la Thaïlande n’est pas forclose à soutenir que la ligne
indiquée à l’annexe I n’est pas la frontière.

*
* *

Je regrette infiniment d’avoir été obligé d'exprimer aussi longue-
ment mes opinions. Si importante qu’elle soit pour les deux Etats
directement intéressés, cette affaire a une portée qui dépasse les
limites du présent litige.

Que la Commission mixte ait délimité ou non les Dangrek, la
vérité est, à mon avis, que de nos jours la frontière dans cette
chaîne de montagnes est la ligne de partage des eaux.

Toutefois la Cour s’est prononcée en faveur d’un tracé de frontière
qui n’est pas la ligne de partage des eaux, un tracé complètement
différent dans la zone critique du temple.

Cette opinion trouve sa justification dans l’application des notions
de reconnaissance ou d’acquiescement.

Avec toute la déférence que je dois à la Cour, je suis obligé de dire
que selon moi, en conséquence d’une mauvaise application de ces
notions et de leur extension inadmissible, un territoire dont la
souveraineté appartient à la Thaïlande par voie de traité et par la
décision de l’organisme désigné par ce traité pour déterminer le
tracé de la frontière, est maintenant attribué au Cambodge.

(Signé) Percy SPENDER.

144
